            Case 20-20178                  Doc 1               Filed 01/08/20 Entered 01/08/20 12:22:07                                                   Desc Volp
                                                                        Page 1 of 54

 Fnti, this i~f~rmation to identify your case:
     ..        I          ,
                                                                                                      .,              RECEIVED
 United States Bankr~pt~y Cou'rt for the: · .,. ~--~-
                                                                                                           . ,7_·1'_ ...- !_.f..1.~,J.-   -R- fl!  ',?· I 2
                                                                                                                                              rnt. ,,_·
                                                                                 t'
                                                                                                           ?.-~-

 _                 Distric2f   O• 2 0 17 8
 Case number (/fknown):       ___________                                 Chapter you are filing under:    USBC • TNWB • i!IEM
                                                                          D Chapter7
                                                                          D Chapter11
                                                                          D _9hapter12
                                                                          lB'"Chapter13                                                               D   Check if this is an
                                                                                                                                                          amended filing


Official Form·101/
) Voluntary Petit.ion _for Individuals Filing for Bankruptcy                                                                                                                    12/17

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together-called a
joint case-and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a car,"
the answer would be yes if ~ither debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
                                                                                                              1
same person must be Debtor 1 in all of the forms.
Be as complete and accurate as·possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.


            Identify Yourself

                                        About Debtor 1:                                                                About Debtor 2 (Spouse Only in a Joint Case):
1. Your full name.                                         ~




     Write the name that is on your
     government-issued picture
     identification (for example,
                                               /JIit~ {Tfa66
                                         First n a y                  ·                                                First name
     your driver's license or
     passport).                                                                                                        Middle name

     Bring your picture
     identification to your meeting      Last name                                                                     Last name
     with the trustee.
                                         Suffix (Sr., Jr., II, 111)                                                    Suffix (Sr., Jr., 11, Ill)




2. All other names you
     have used in the last 8             First name                                                                    First name
     years
     Include your married or             Middle name                                                                   Middle name
     maiden names.
                                         Last name                                                                     Last name


                                         First name                                                                    First name


                                         Middle name                                                                   Middle name


                                         Last name                                                                     Last name




3.   Only the last 4 digits of                                                                                         XXX                 XX - _ _ _ _ _ _ __
                                         XXX
     your Social Security
     number or federal                   OR                                                                            OR
     Individual Taxpayer
     Identification number               9 xx - xx - _ _ - - - - - -                                                   9.xx - xx - - - - - - - - -
     (ITIN)

Official Form 101                                      Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 1
             Case 20-20178                Doc 1            Filed 01/08/20 Entered 01/08/20 12:22:07                                     Desc Volp
                                                                    Page 2 of 54
        .t      '.!
       ...      '
Debtor 1                        r
                           Middle Name               Last Name
                                                                                                     Case number (ff k n o w n ) ~ - - - - - - - - - - - - - -




                                         About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):


4. Any business names
   and Employer                          D   I have not used any business names or EINs.                  D      I have not used any business names or EINs.
   Identification Numbers
   (EIN) you have used in
   the last 8 years                      Business name                                                    Business name

    Include trade names and
    doing business as names              Business name                                                    Business name



                                         EIN-                                                             EIN-



                                         EIN-                                                             EIN




s. Where you live                                                                                         If Debtor 2 lives at a different address:



                                          f'lf1
                                         Number                                                           Number          Street




                                         c~                                       State   ZIP Code        City                                     State    ZIP Code



                                         Cou;fld~                                                         County


                                         If your mailing address is different from the one                If Debtor 2's mailing address is different from
                                         above, fill it in here. Note that the court will send            yours, fill it in here. Note that the court will send
                                         any notices to you at this mailing address.                      any notices to this mailing address.



                                         Number         Street                                            Number          Street



                                         P.O. Box                                                         P.O. Box


                                         City                                     State   ZIP Code        City                                     State    ZIP Code




s. Why you are choosing                  Check one:                                                       Check one:
    this district to file for
    bankruptcy                           ~ver the last 180 days before filing this petition,              D      Over the last 180 days before filing this petition,
                                           I have lived in this district longer than in any                      I have lived in this district longer than in any
                                          other district.                                                        other district.

                                         D      I have another reason. Explain.                           D      I have another reason. Explain.
                                                (See 28 U.S.C. § 1408.)                                          (See 28 U.S.C. § 1408.)




  Official Form 101                                   Voluntary Petition for Individuals Filing for Bankruptcy                                        page2
                             Case 20-20178                                                        Doc 1                           Filed 01/08/20 Entered 01/08/20 12:22:07                                                                                                                                       Desc Volp
                                                                                                                                           Page 3 of 54
                   .,.L                     ,.1



    Debtor 1
                                     Fl~id•                               r
                                                                       Middle Name
                                                                                                                            (~
                                                                                                                     Last Name
                                                                                                                              ,---;-·
                                                                                                                                                                                                                                    Case number (if known)_ _ _ _ _ _ _ _ _ _ _ __




                               Tell the Court About Your Bankruptcy Case


. 1.        The chapter of the                                                               Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
            Bankruptcy Code you                                                              for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
            are choosing to file
            under
                                                                                              0       Chapter7

                                                                                             0 Chapter 11
                                                                                              0 Chapter 12
                                                                                              ~hapter13
;,,o::,::-.:::-.,~::.=~~::,;;l;;:::-::::>.t:'Ml::':<.<l:'11:!•.::,(al:o.A~~==w::t:r:wi,cr.-,::.111,:,/::;.";::;:;":::'X,uoot;;~1Jat:;:.:~;:.-.:'".::Z."::'!1'..:=:a:1...~,,. . ,,:.::-:.-.i.~::":-~<;,,,ota:::l-3'f...:':::<:-~~JU::•:'::a~z...t;,_,e,_=t:.aP.t••.::10lt:;..-,,,;;*!"•>:::'::t.;:,,::!t";:•M:l'.<'.:::.f.>:>•'-'"·~~,.:-•~:.~--~:-~~-·~•m::':-!~:':-~==~-~,.::~..:•==~=:i-::




• s. How you will pay the fee                                                                c:{1 will pay the entire fee when I file my petition. Please check with the clerk's office in your                                                                                                                                                                                            •
·                                                                                                local court for more details about how you may pay. Typically, if you are paying the fee                                                                                                                                                                                                  ·
                                                                                                 yourself, you may pay with cash, cashier's check, or money order. If your attorney is
                                                                                                 submitting your payment on your behalf, your attorney may pay with a credit card or check
                                                                                                 with a pre-printed address.

                                                                                              0 I need to pay the fee in installments. If you choose this option, sign and attach the
                                                                                                      Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                                                                                              0 I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                                                                                       By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
                                                                                                       less than 150% of the official poverty line that applies to your family size and you are unable to
                                                                                                       pay the fee in installments). If you choose this option, you must fill 9ut the Application to Have the
                                                                                                       Chapter 7 Fifing Fee Waived (Official Form 103B) and file it with your petition .


. 9.         Have you filed for                                                              •        No
             bankruptcy within the
             last 8 years?                                                                    ig'Yes.                 District            1<,bwcwJ                                                             When
                                                                                                                                                                                                                                  MM/ DD/YYYY
                                                                                                                                                                                                                                                       2fJIZ                 Case number


                                                                                                                      District                                                                                 When                                                          Case number
                                                                                                                                                                                                                                  MM/ DD/YYYY

                                                                                                                      District                                                                                 When                                                          Case number
                                                                                                                                                                                                                                  MM/ DD/YYYY




• 10. Are any bankruptcy
             cases pending or being
                                                                                              ~
             filed by a spouse who is                                                         •       Yes.            Debtor                                                                                                                                                 Relationship to you
             not filing this case with                                                                                District                                                                                 When                                                          Case number, if known
             you, or by a business                                                                                                                                                                                                MM/DD /YYYY
             partner, or by an
             affiliate?
                                                                                                                      Debtor                                                                                                                                                 Relationship to you

                                                                                                                      District                                                                                 When                                                          Case number, if known
                                                                                                                                                                                                                                  MM/DD/YYYY



: 11. Do you rent your                                                                                     Go to line 12.
'            residence?                                                                       0       Yes. Has your landlord obtained an eviction judgment against you?

                                                                                                                      0        No. Go to line 12.
                                                                                                                      0        Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
                                                                                                                               part of this bankruptcy petition.




        Official Form 101                                                                                            Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                                                                                 page 3
                    Case 20-20178             Doc 1          Filed 01/08/20 Entered 01/08/20 12:22:07                                  Desc Volp
                                                                      Page 4 of 54
               i.



    Debtor 1                                                                                           Case number (if/mown), _ _ _ _ _ _ _ _ _ _ _ _ __




                    ·Report About Any Businesses You Own as a Sole Proprietor


; 12. Are you a sole proprietor
        of any full- or part-time
                                          ✓-o.      Go to Part 4.

        business?                         0    Yes. Name and location of business
        A sole proprietorship is a
        business you operate as an
                                                     Name of business, if any
        individual, and is not a
        separate legal entity such as
        a corporation, partnership, or
                                                     Number         Street
        LLC.
        If you have more than one
        sole proprietorship, use a
        separate sheet and attach it
        to this petition.
                                                      City                                                   State         ZIP Code


                                                     Check the appropriate box to describe your business:

                                                     0   Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                                     0   Single Asset Real Estate (as defined in 11 U.S.C. § 101 (51 B))

                                                     0   Stockbroker (as defined in 11 U.S.C. § 101 (53A))

                                                     0   Commodity Broker (as defined in 11 U.S.C. § 101 (6))

                                                     0   None of the above


: 13. Are you filing under                If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
        Chapter 11 of the                 can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
        Bankruptcy Code and               most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
                                          an1/f these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(8).
        are you a small business
        debtor?
        For a definition of small
                                          cr/ No.    I am not filing under Chapter 11.

        business debtor, see              ·0   No. I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
        11 u.s.c. § 101(510).                      the Bankruptcy Code.

                                          0    Yes. I am filing under Chapter 11 and I am a small business debtor according to the definition in the
                                                    Bankruptcy Code .


                    . Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention


: 14. Do you own or have any              ~o
:       property that poses or is
        alleged to pose a threat          0    Yes. What is the hazard?
        of imminent and
        identifiable hazard to
        public health or safety?
        Or do you own any
        property that needs                            If immediate attention is needed, why is it needed? _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
        immediate attention?
        For example, do you own
        perishable goods, or livestock
        that must be fed, or a building
        that needs urgent repairs?
                                                      Where is the property? _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                Number        Street




                                                                                City                                           State     ZIP Code


      Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                  page4
                  Case 20-20178                Doc 1          Filed 01/08/20 Entered 01/08/20 12:22:07                                        Desc Volp
                                                                       Page 5 of 54
            J..
                        "
 Debtor 1              p/Jtf
                   First Name
                                     V,
                                Middle Name
                                                        ¼66
                                                        Last Name
                                                                                                            Case number (if known)




                  Explain Your Efforts to Receive a Briefing About Credit Counseling

                                              About Debtor 1:                                                      About Debtor 2 (Spouse Only in a Joint Case):
· 1s. Tell the court whether
      you have received a
      briefing about credit                   You must check one:                                                  You must check one:
      counseling.
                                              0 I received a briefing from an approved credit                      0 I received a briefing frorri an approved credit
                                                  counseling agency within the 180 days before          I              counseling agency within the 180 days before I
     The law requires that you                    filed this bankruptcy petition, and I received a                     filed this bankruptcy petition, and I received a
     receive a briefing about credit              certificate of completion.                                           certificate of completion.
     counseling before you file for
                                                  Attach a copy of the certificate and the payment                     Attach a copy of the certificate and the payment
     bankruptcy. You must
     truthfully check one of the
     following choices. If you
     cannot do so, you are not
     eligible to file.
                                              J   plan, if any, that you developed With the agency.

                                                  I received a briefing from an approved credit
                                                  counseling agency within the 180 days before I
                                                                                                                   D
                                                                                                                       plan, if any, that you developed with the agency.

                                                                                                                       I received a briefiiig from an approved credit
                                                                                                                       counseling agency within the 180 days before I
                                                  filed this bankruptcy petition, but I do not have a                  filed this bankruptcy petition, but I do not have a
                                                  certificate of completion.                                           certificate of completion.
     If you file anyway, the court
                                                  Within 14 days after you file this bankruptcy petition,              Within 14 days after you file this bankruptcy petition,
     can dismiss your case, you
                                                  you MUST file a copy of the certificate and payment                  you MUST file a copy of the certificate and payment
     will lose whatever filing fee
                                                  plan, if any.                                                        plan, if any.
     you paid, and your creditors
     can begin collection activities          0   I certify that I asked for credit counseling                     D   I certify that I asked for credit counseling
     again.                                       services from an approved agency, but was                            services from an approved agency, but was
                                                  unable to obtain those services during the 7                         unable to obtain those services during the 7
                                                  days after I made my request, and exigent                            days after I made my request, and exigent
                                                  circumstances merit a 30-day temporary waiver                        circumstances merit a 30-day temporary waiver
                                                  of the requirement.                                                  of the requirement.

                                                  To ask for a 30-day temporary waiver of the                          To ask for a 30-day temporary waiver of the
                                                  requirement, attach a separate sheet explaining                      requirement, attach a separate sheet explaining
                                                  what efforts you made to obtain the briefing, why                    what efforts you made to obtain the briefing, why
                                                  you were unable to obtain it before you filed for                    you were unable to obtain it before you filed for
                                                  bankruptcy, and what exigent circumstances                           bankruptcy, and what exigent circumstances
                                                  required you to file this case.                                      required you to file this case.
                                                  Your case may be dismissed if the court is                           Your case may be dismissed if the court is
                                                  dissatisfied with your reasons for not receiving a                   dissatisfied with your reasons for not receiving a
                                                  briefing before you filed for bankruptcy.                            briefing before you filed for bankruptcy.
                                                  If the court is satisfied with your reasons, you must                If the court is satisfied with your reasons, you must
                                                  still receive a briefing within 30 days after you file.              still receive a briefing within 30 days after you file.
                                                  You must file a certificate from the approved                        You must file a certificate from the approved
                                                  agency, along with a copy of the payment plan you                    agency, along with a copy of the payment plan you
                                                  developed, if any. If you do not do so, your case                    developed, if any. If you do not do 'so, your case
                                                  may be dismissed.                                                    may be dismissed.
                                                  Any extension of the 30-day deadline is granted                      Any extension of the 30-day deadline is granted
                                                  only for cause and is limited to a maximum of 15                     only for cause and is limited to a maximum of 15
                                                  days.                                                                days.

                                              0 I am not required to receive a briefing about                      D    I am not required to receive a briefing about
                                                  credit counseling because of:                                         credit counseling because of:

                                                  D   Incapacity.    I have a mental illness or a mental                D   Incapacity.   I have a mental illness or a mental
                                                                     deficiency that makes me                                             deficiency that makes me
                                                                     incapable of realizing or making                                     incapable of realizing or making
                                                                     rational decisions about finances.                                   rational decisions about finances.
                                                  D   Disability.    My physical disability causes me                   D   Disability.   My physical disability causes me
                                                                     to be unable to participate in a                                     to be unable to participate in a
                                                                     briefing in person, by phone, or                                     briefing in person, by phone, or
                                                                     through the internet, even after I                                   through the internet, even after I
                                                                     reasonably tried to do so.                                           reasonably tried to do so.
                                                  D   Active duty. I am currently on active military                    D   Active duty. I am currently on active military
                                                                   duty in a military combat zone.                                       duty in a military combat zone.
                                                  If you believe you are not required to receive a                      If you believe you are not required to receive a
                                                  briefing about credit counseling, you must file a                     briefing about credit counseling, you must file a
                                                  motion for waiver of credit counseling with the court.                motion for waiver of credit counseling with the court.




   Official Form 101                                    Voluntary Petition for Individuals Filing for Bankruptcy                                           page 5
                 Case 20-20178                       Doc 1               Filed 01/08/20 Entered 01/08/20 12:22:07                                      Desc Volp
                                                                                  Page 6 of 54
           J_,
                    . .J



    Debtor 1                                                                                                         Case number (if known), _ _ _ _ _ _ _ _ _ _ _ _ __
                                     Middle Name




                 Answer These Questions for Reporting Purposes

                                                   16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
    16. What kind of debts do
                                                        asJncurred by an individual primarily for a personal, family, or household purpose."
       you have?
                                                   ,/ lf'Ao. Go to line 16b.
                                            irf'            fil Yes. Go to line 17.
                                                   16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                                        mrey for a business or investment or through the operation of the business or investment.

                                                            l:!J   No. Go to line 16c.
                                                            D      Yes. Go to line 17.

,                                                  16c. State the type of debts you owe that are not consumer debts or business debts.

~-------··--;:;;;;;;:;:;;;;«~;;;;;;;:;~~:;;;;;.:::::;;;;!:::;;;::;;;;;;;;;
                                                                       ...=:;;
                                                                          ••• '";;;;;;;;;, ••. ,, ;;::;;;;:;;;;;;::;;;;;;=_;;:;;;;;;;_;;:;;;;;;;._;;:;;;;;;;
                                                                                  •••,,.;:;:;;;                                                   _ =:;;_    _ -==···-==--:=;;;;--,---=--~~-
: 11. Are you filing under                             /
.     Chapter 7?                                   ~       No. I am not filing under Chapter 7. Go to line 18.

        Do you estimate that after                 D Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
        any exempt property is                                     administrative expenses are paid that funds will be available to distribute to unsecured creditors?
        excluded and                                               0   No
        administrative expenses
        are paid that funds will be                                D   Yes
        available for distribution
        to unsecured creditors?

: 1s. How many creditors do                        1 3 " ~•                                          1,000-5,000                            0   25,001-50,000
      you estimate that you                        0       50-99                                 0   5,001-10,000                           0   50,001-100,000
      owe?                                         0       100-199                               0   10,001-25,000                          D   More than 100,000

~---~-----·-------
             0
: 19. How much do you
                                                   0       200-999

                                                           $0-$50,000                            •   $1,000,001-$10 million                 ISl'$500,ooo,001-$1 billion
·       estimate your assets to                    0       $50,001-$100,000                      D   $10,000,001-$50 million                D   $1,000,000,001-$10 billion
        be worth?                                  0       $100,001-$500,000                     D   $50,000,001-$100 million               D   $10,000,000,001-$50 billion
                                  . .,.            D       $500,001-$1 million                   D   $100,000,001-$500 million              D   More than $50 billion
·----=•··--·~~---·~ - -
: 20. How much do you                              0       $0-$50,000                            •   $1,000,001-$10 m~---~-;~oo~~oo."o~~~;:~~;                                    ~
·       estimate your liabilities                  0       $50,001-$100,000                      D   $10,000,001-$50 million                [:] $1,000,000,001-$10 billion
        to be?                                     O_$100,001-$500,000                           D   $50,000,001-$100 million               D   $10,000,000,001-$50 billion
                                                   D       $500,001-$1 million                   D   $100,000,001-$500 million              D   More than $50 billion
j@fl Sign Below
                                                   I have examined this petition, and I declare under penalty of perjury that the information provided is true and
    Foryou                                         correct.

                                                   If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11, 12, or 13
                                                   of title 11, United States Code. I understand the relief available under each chapter, and I choose to proceed
                                                   under Chapter 7.

                                                   If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out
                                                   this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                                   I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                                   I understand making a false state~, concealing property, or obtaining money or property by fraud in connection
                                                   with a ban~u-ptccase can r~u!;- n fi es up to $250,000, or imprisonment for up to 20 years, or both.
                                                   18 U.S.C. §§ 1    1341, 1~1) 571.

                                                    jC                      l~ -             ,.·                        jC
                                                           Signature of Debtor 1
                                                                                                                              -----------------
                                                                                                                              Signature of Debtor 2

                                                           Executed on       &/ -09- Jo l-U                                   Executed on _ _ _ _ _ __
                                                                             MM   / DD   /YYYY                                             MM/ DD        /YYYY


      Official Form 101                                             Voluntary Petition for Individuals Filing for Bankruptcy                                         page6
                 Case 20-20178               Doc 1            Filed 01/08/20 Entered 01/08/20 12:22:07                               Desc Volp
                                                                       Page 7 of 54


    Debtor 1                                                                                     Case number (if known) _ _ _ _ _ _ _ _ _ _ _ _ __
                 First Name   Middle Name          yistName




= For you if you are filing this            The law allows you, as an individual, to represent yourself in bankruptcy court, but you
. bankruptcy without an                     should understand that many people find it extremely difficult to represent
; attorney                                  themselves successfully. Because bankruptcy has long-term financial and legal
                                            consequences, you are strongly urged to hire a qualified attorney.
.- If you are represented by
· an attorney, you do not  To be successful, you must correctly file and handle your bankruptcy case. The rules are very
   need to file this page. technical, and a mistc!ke or inaction may affect your rights. For example, your case may be
                           dismissed because you did not file a required document, pay a fee on time, attend a meeting or
--------------hearing,or-ceoperate-with-the-eeurt, ease trustee,IJ:S,--trustee, bankruptcy-administratorTor-audil--------
                           firm if your case is selected for audit. If that happens, you could lose your right to file another
                           case, or you may lose protections, including the benefit of the automatic stay.

                                            You must list all your property and debts in the schedules that you are required to file with the
                                            court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
                                            in your schedules. If you do not list a deb~ the debt may not be discharged. If you do not list
                                            property or properly claim it as exempt, you may not be able to keep the property. The Judge can
                                            also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
                                            case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
                                            cases are randomly audited to determine if d·ebtors have been accurate, truthful, and complete.
                                            Bankruptcy fraud is a serious crime; you could be fined and imprisoned.                ·

                                            If you decide to file without an attorney, the court expects you to follow the rules _as if you had
                                            hired an attorney. The court will not treat you differently because you are filing for yourself. To be
                                            successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
                                            Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
                                            be familiar with any state exemption laws that apply.

                                            Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
                                            consequences?

                                            D/4
                                            f3 Yes
                                            Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
                                            inaccurate or incomplete, you could be fined or imprisoned?
                                            OjJo
                                            [31' Yes
                                            Dig,you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
                                            (g No
                                            • ·Yes.Name of Person._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                       Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




                                                                                                           Signature of Debtor 2

                                            Date              IJ(,,-0 J>',,.   2-,{)'),-i)                 Date
                                                              MM/ DD    /YYYY      ·                                        MM/ DD /YYYY

                                            Contact phone _ _ _ _ _ _ _ _ _ _ _ _ __                       Contact phone

                                            Cell phone                                                     Cell phone

                                            Eman address                                                   Email address



      Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                  page 8
                Case 20-20178                        Doc 1             Filed 01/08/20 Entered 01/08/20 12:22:07                                                            Desc Volp
                                                                                Page 8 of 54


   Fill in this information to identify your case:

   Debtor 1
                      First Name                       Middle Name                      Last Name

   Debtor2
   (Spouse, iffiling) First Name                       Middle Name                      Last Name


   United States Bankruptcy Courtforthe: _ _ _ _ District of _ _ __

   Case number                                                                                                                                                                  D Check if this is an
                      (If known)                                                                                                                                                   amended filing




 Official Form 106Sum
 Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                                    12/15

 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
 information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
 your original forms, you must fill out a new Summary and check the box at the top of this page.


•:.,.,,,.-. -    Summarize Your Assets


                                                                                                                                                                           Your assets
                                                                                                                                                                           Value of what you own

  1. Schedule AIB: Property (Official Form 106NB)
      1a. Copy line 55, Total real estate, from Schedule A/8 ..........................................................................................................


      1b. Copy line 62, Total personal property, from Schedule AIB ...............................................................................................              $ _ _ _ _ _ __



      1c. Copy line 63, Total of all property on Schedule A/!3 .........................................................................................................



•ijfj            Summarize Your Liabilities


                                                                                                                                                                            Your liabilities
                                                                                                                                                                            Amount you owe
  2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
                                                                                                                                                                                $ _ _ _ _ _ __
      2a. Copy the total you listed iri Column A, Amount ~f claim, at the bottom of the last page of Part 1 of Schedule D ........... .


  3. Schedule EIF: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                                                $ _ _ _ _ _ __
      3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule EIF ........................................... .

      3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule EIF ...................................... .
                                                                                                                                                                            +   $ _ _ _ _ __



                                                                                                                                          Your total liabilities



                 Summarize Your Income and Expenses


  4. Schedule I: Your Income (Official Form 1061)
      Copy your combined monthly income from line 12 of Schedule 1..........................................................................................

  5. Schedule J: Your Expenses (Official Form 106J)
      Copy your monthly expenses from line 22c of Schedule J ....................................................................................................




 Official Form 106Sum                                  Summary of Your Assets and Liabilities and Certain Stati.stical Information                                                   page 1 of 2
                Case 20-20178                    Doc 1      Filed 01/08/20 Entered 01/08/20 12:22:07                                    Desc Volp
                                                                     Page 9 of 54
                        ..
   Debtor 1                                                                                            Case number ( i f / m o w n ) ' - - - - - - - - - - - - - - - -
                    First Name     Middle Name        Last Name




  •:r., •••~      Answer These Questions for Administrative and Statistical Records

   6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

       D )'lo. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
       IS!Yes


   7. What kind of debt do you have?

       rs/Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
          family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

       D Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
              this form to the court with your other schedules.



   s. From the Statement of Y~ur Current Monthly Income: Copy your total current monthly income from Official
      Form 122A-1 Line 11; OR, Form 1228 Line 11; OR, Form 122C-1 Line 14.                                                                    $ _ _ _ _ _ __




   9. Copy the following special categories of claims from Part 4, line 6 of Schedule           E/F:


                                                                                                               Total claim


         From Part 4 on Schedule EIF, copy the following:


                                                                                                               $._ _ _ _ _ _ __
       9a. Domestic support obligations (Copy line Ba.)


                                                                                                               $ _ _ _ _ _ _ __
       9b. Taxes and certain other debts you owe the government. (Copy Hne 6b.)

                                                                                                               $_ _ _ _ _ _ __
       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)


                                                                                                               $._ _ _ _ _ _ __
       9d. Student loans. (Copy line Bf.)


       9e. Obligations arising out of a separation agreement or divorce that you did not report as             $_ _ _ _ _ _ __
           priority claims. (Copy line 69.)


       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)               + $._ _ _ _ _ _ __


       9g. Total. Add lines 9a through 9f.                                                                     $._ _ _ _ _ _ __




Official Form 106Sum         Summary of Your Assets and Liabilities and Certain Statistical Information                                              page 2 of2
                Case 20-20178                                Doc 1                 Filed 01/08/20 Entered 01/08/20 12:22:07                                  Desc Volp
                                                                                           Page 10 of 54

Fill in this information to identify your case and this filing:


Debtor 1
                                                            Middle Name                            Last Name

Debtor2
(Spouse, lffiling)   First Name                             Middle Name                            Last Name


United States Bankruptcy Court for the: _____ District of _ _ _ __

Case number
                                                                                                                                                                   D Check if this is an
                                                                                                                                                                       amended filing

Official Form 106A/B
Schedule A/B: Property                                                                                                                                                             12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

               Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

    • .;No. Go to Part 2.
    i]f' Yes. Where is the property?
                                                                                            Wh£s the property? Check all that apply.          Do not deduct secured claims or exemptions. Put
                                                                                            0;i~~le-family home                   .           the amount of any secured claims on Schedule D:
      1.1.                                                                                                                                    Creditors Who Have Claims Secured by Property.
                                                                                            0     Duplex or multi-unit building
                                                                                            0     Condominium or cooperative                  Current value of the     Current value of the
                                                                                            0     Manufactured or mobile home                 entire property?         portion you own?


               /                  /           J       9                ~02 /7
                                                                                            0
                                                                                            DD
                                                                                                  Land
                                                                                                  Investment property
                                                                                                                                              $   lf/l/xb              $

             ..,r,~~(A'"'""#l.=--~=;-=t.Af"'-'o<----¥~--'---c;:;in::I~__./c'-"'Z:f-,--,.          Timeshare                                   Describe the nature of your ownership
              City                                      State          ZIP Code             D                                                 interest (such as fee simple, tenancy by
                                                                                                  Other _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                                                              the entireties, or a life estate), if known.



                                                                                                                                                  ~~
                                                                                            Who has an interest in the property? Check one.
                                                                                            0    Debtor 1 only
                                                                                            0    Debtor 2 only
                                                                                            D Debtor 1 and Debtor 2 only                      D Check if this is community property
                                                                                                                                                  (see instructions)
                                                                                            D At least one of the debtors and another
                                                                                            Other information you wish to add about this item, such as local
                                                                                            property identification number: _ _ _ _ _ _ _ _ _ _ _ _ _ __

    If you own or have more than one, list here:
                                                                                           What is the property? Check all that apply.        Do not deduct secured claims or exemptions. Put
                                                                                           D     Single-family home                           the amount of any secured claims on Schedule D:
                                                                                                                                              Creditors Who Have Claims Secured by Property.
      1.2.
              Street address, if available, or other description
                                                                                           D     Duplex or multi-unit building                                                                  .,   ..;
                                                                                           D     Condominium or cooperative                   Current value of the     Current value of the i.
                                                                                           D     Manufactured or mobile home                  entire property?         portion you own?
                                                                                           D     Land                                         $_ _ _ _ _ __            $ _ _ _ _ _ _~
                                                                                           D     Investment property
                                                                                                                                              Describe the nature of your ownership
              City                                      State          ZIP Code
                                                                                           D     Timeshare
                                                                                                                                              interest (such as fee simple, tenancy by
                                                                                           D     Other _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                                                              the entireties, or a life estate), if known.
                                                                                           Who has an interest in the property? Check one.
                                                                                           D Debtor 1 only
              County                                                                       D Debtor 2 only
                                                                                           D Debtor 1 and Debto~ 2 only                       D Check if this is community property
                                                                                           D At least one of the debtors and another              (see instructions)

                                                                                           Other information you wish to add about this item, such as local
                                                                                           property identification number: _ _ _ _ _·_ _ _ _ _ _ _ _ __
                                                              .......    ,.-)
 Official Form 106NB                                                                        Schedule NB: Property                                                              page 1
                  Case 20-20178                     Doc 1       Filed 01/08/20 Entered 01/08/20 12:22:07                                 Desc Volp
                                                                        Page 11 of 54
           .t.
Debtor,1                                                                                                   Case number (if known),_ _ _ _ _ _ _ _ _ _ _ _ _ __
                        Rrst Name     Middle Name         Last Name




                                                                      wiat is the property? Check all that apply.         Do not deduct secured claims or exemptions. Put

    1.3.
                                                                      ~   Single-family home                              the amount of any secured claims on Schedule D:
                                                                                                                          Creditors Who Have Claims Secured by Properly.
                                                                      D   Duplex or multi-unit building
                                                                      D   Condominium or cooperative                      Current value of the
                                                                                                                          entire property?
                                                                      D   Manufactured or mobile home
                                                                      D   Land                                            $ -Uo,0oo                $---'--+7--~"""'1='~=-b'----<
                                                                      D   Investment property
                                                                                                                          Describe the nature of your ownership
                 City                           State   ZIP Code      D   Timeshare
                                                                                                                          interest (such as fee simple, tenancy by
                                                                      D   Other _ _ _ _ _ _ _ _ _ _ __
                                                                                                                          the entir ties, or a r ·estate), if known.

                                                                      Who has an interest in the property? Check one.
                                                                      D Debtor 1 only
                                                                      D Debtor 2 only
                                                                      D Debtor 1 and Debtor 2 only                        D Check if this is community property
                                                                                                                              (see instructions)
                                                                      D At least one of the debtors and another
                                                                      Other information you wish to add about this item, such as local
                                                                      property identification number: _ _ _ _ _ _ _ _ _ _ _ _ _ __




l§fj              Describe Your Vehicles


Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

   OJ-Jo
   i3'Yes


    3.1.         Make:
                                                                      W~as an interest in the property? Check one.        Do not deduct secured claims or exemptions. Put

                 Model:                                               ~ Debtor 1 only                                     the amount of any secured claims on Schedule D:
                                                                                                                          Creditors Who Have Claims Secured by Property.
                                                                      D Debtor 2 only
                 Year:                                                                                                    Current value of the      Current value of the :
                                                                      D Debtor 1 and Debtor 2 only                                                  portion you own?
                                                                                                                          entire property?
                 Approximate mileage:         l.bJOoD
                                                  ,                   D At least one of the debtors and another
                 Other information:
                                                                      D Check if this is community property (see
                                                                          instructions)



   If you own or have more than one, describe here:

    3.2.         Make:                                                Who has an interest in the property? Check one.     Do not deduct secured claims or exemptions. Put
                                                                                                                          the amount of any secured claims an Schedule D:
                 Model:                                               D Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
                                                                      D Debtor 2 only
                 Year:                                                                                                    Current value of the      Current value of the :
                                                                      D Debtor 1 and Debtor 2 only                        entire property?          portion you own?
                 Approximate mileage:                                 D At least one of the debtors and another
                 Other information:
                                                                      D Check if this is community property (see          $   7/d:J,c)C,0
                                                                                                                                   I
                                                                          instructions)




 Official Form 106A/B                                                  Schedule A/B: Property                                                                page2
                Case 20-20178                  Doc 1     Filed 01/08/20 Entered 01/08/20 12:22:07                                   Desc Volp
                                                                 Page 12 of 54
Debtol'1                                                                                              Case number (ifknown)c.._._ _ _ _ _ _ _ _ _ _ _ _ __
                 First Name      Middle Name       Last Name




                                                               Who has an interest in the property? Check one.       Do not deduct secured claims or exemptions. Put
   3.3.     Make:
                                                                                                                     the amount of any secured claims on Schedule D:
           Model:
                                                               0   Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
                                                               0   Debtor 2 only
           Year:                                                                                                     Current value of the      Current value of the
                                                               0   Debtor 1 and Debtor 2 only
                                                                                                                     entire property?          portion you own?
           Approximate mileage:                                0   At least one of the debtors and another
            Other information:
                                                                                                                     $._ _ _ _ _ __            $_ _ _ _ _ _ _
                                                               0   Check if this is community property (see
                                                                   instructions)


   3.4.     Make:
                                                               Who has an interest in the property? Check one.       Do not deduct secured claims or exemptions. Put
                                                                                                                     the amount of any secured claims on Schedule D:
            Model:                                             0   Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
                                                               0   Debtor 2 only
           Year:                                                                                                     Current value of the      Current value of the
                                                               0   Debtor 1 and Debtor 2 only
           Approximate mileage:
                                                                                                                     entire property?          portion you own?
                                                               0   At least one of the debtors and another
            Other information:
                                                                                                                     $_ _ _ _ __               $. _ _ _ _ _ __
                                                               0   Check if this is community property (see
                                                                   instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
   0      No
   0      Yes


   4.1.     Make:                                              Who has an interest in the property? Check one.       Do not deduct secured claims or exemptions. Put
                                                                                                                     the amount of any secured claims on Schedule D:
            Model:                                             0   Debtor 1 only
                                                                                                                     Creditors Who Have Claims Secured by Property.
                                                               0   Debtor 2 only
            Year:
                                                               0   Debtor 1 and Debtor 2 only                        Current value of the      Current value of the ·
            Other information:                                 0   At least one of the debtors and another           entire property?          portion you own?


                                                               0   Check if this is community property (see          $_ _ _ _ _ __             $_ _ _ _ _ _ _
                                                                              .
                                                                   instructions)



   If you own or have more than one, list here:

   4.2.     Make:                                              Who has an interest in the property? Check one.       Do not deduct sec;ured claims or exemptions. Put
                                                                                                                     the amount of any secured claims on Schedule D:
            Model:                                             0   Debtor 1 only
                                                                                                                     Creditors Who Have Claims Secured by Property.
                                                               0   Debtor 2 only
            Year:                                                                                                    Current value of the      Current value of the :
                                                               0   Debtor 1 and Debtor 2 only
                                                                                                                     entire property?          portion you own?
            Other information:                                 0   At least one of the debtors and another

                                                                                                                     $._ _ _ _ __              $_ _ _ _ _ _ _
                                                               0   Check if this is community property (see
                                                                   instructions)




Official Form 106A/B                                            Schedule A/8: Property                                                                 page 3
                 Case 20-20178                              Doc 1                Filed 01/08/20 Entered 01/08/20 12:22:07                                                                     Desc Volp
                                                                                         Page 13 of 54
 Debtor•1                                                                                                                                    Case number (1fknawn) _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                           Last Name




                 Describe Your Personal and Household Items

                                                                                                                                                                                               Current value of the
Do you own or have any legal or equitable interest in any of the following items?                                                                                                              portion you own?
                                                                                                                                                                                               Do not deduct secured claims
                                                                                                                                                                                               or exemptions.

6. Household goods and furnishings
     Examples: Major appliances, furniture, linens, china, kitchenware



    ~:, ""'"'"······I~ .~ . /c:t..Llv<n_,_                                                                                                                                                     I$
                                                                                                                                                                                               I
                                                                                                                                                                                                  9;t>oo
                                                                       (                              J
7. Electronics
     Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
               collections; electronic devices including cell phones, cameras, media players, games


     ~~s. Describe. ·········I                                                                                                                                                                   $.___,_/'4-,--=-0-=0_,0==-----
                                                                                                                                                                                                       ,
                                           I
B. Collectibles of value



     Z
           a    /es: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                     stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
           No
     D     Yes. Describe .......... \                                                                                                                                                            $_ _ _ _ _ _ _ __


9. Equipment for sports and hobbies
     Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
               and kayaks; carpentry tools; musical instruments

     ~No
     ~ Yes. Describe ..........,                                                                                                                                                                          300
                                                                                                                                                                                                 $·---=--=----

10. Firearms
                                                                              ~=------------'
     Eximples: Pistols, rifles, shotguns, ammunition, and related equipment
     GZ[ No
     D     Yes. Describe........          .J                                                                                                                                                     $._ _ _ _ _ _ __

11. Clothes
     Examples: Everyday ciothes, furs, leather coats, designer wear, shoes, accessories
     Q/No                                  ....-----------------,
     E<1   Yes. Descrlbe              •   j ~ Cl.I, {ij.u I ~Jf;..u                                                                                                                                  :J-£)0
                                                                                                                                                                                                 $---'-------


12.Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
               gold, silver


     D     Yes. Describe ......... .                                                                                                                                                            $._ _ _ _ _ _ __

13. Non-farm animals
     Exr7ples: Dogs, cats, birds, horses

     lif No
     D Yes. Describe ......... .
                                 .------------------------------------,
                                                                                                                                                                                                $._ _ _ _ _ _ _ __


14.An~her personal and household items you did not already list, including any health aids you did not list

     ii° No
     D     Yes. Give specific

           information.·············'-----------------------------------:_$.~-=--=--=--=--=--=--=--=--=--=--=--=--=--=-~_;
15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
                                                                                                                                                                                          •
    for Part 3. Write that number here ....................................................................................................................................................    I$7t~oD
 Official Form 106A/B                                                                   Schedule A/B: Property                                                                                                page4
                  Case 20-20178                                   Doc 1                 Filed 01/08/20 Entered 01/08/20 12:22:07                                                                        Desc Volp

 Debtor,1,_                Ir
                       ArstName
                                     ~- v,~      [d11t!:::'                    Last Name
                                                                                                Page 14 of 54
                                                                                                                                                             Case number (if known)_ _ _ _ _ _ _ _ _ _ _ _ _ __




•,,,             Describe Your Financial Assets

Do you own or have any legal or equitable interest in any of the following?                                                                                                                                  Current value of the
                                                                                                                                                                                                             portion you own?
                                                                                                                                                                                                             Do not deduct secured claims
                                                                                                                                                                                                             or exemptions.

 16.Cash
    Exrples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

    ~ No                                                                                                  .
    D Yes ................................................................................................................................................................   Cash: .......................    $_ _ _ _ _ _ __




 17. Deposits of money
     Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
       /  ·    and other similar institutions. If you have multiple accounts with the same institution, list each.

    l2J   No
    D     Yes .................... .                                                              Institution name:


                                                17.1. Checking account:                                                                                                                                       $._ _ _ _ _ __

                                                17 .2. Checking account:                                                                                                                                      $_ _ _ _ _ __

                                                17.3. Savings account:                                                                                                                                        $._ _ _ _ _ __

                                                17.4. Savings account:                                                                                                                                        $_ _ _ _ _ __

                                                17.5. Certificates of deposit:                                                                                                                                $_ _ _ _ _ _ _

                                                17.6. Other financial account:                                                                                                                                $_ _ _ _ _ _ __

                                                17.7. Other financial account                                                                                                                                 $._ _ _ _ _ _ __

                                                17.8. Other financial account:                                                                                                                                $_ _ _ _ _ __

                                                17.9. Other financial account                                                                                                                                 $_ _ _ _ _ _ __




 18. Bonds, mutual funds, or publicly traded stocks
    Exyfr,ples: Bond funds, investment accounts with,brokerage firms, money market accounts
    ~ No
    D Yes.................                      Institution or issuer name:

                                                                                                                                                                                                              $_ _ _ _ _ _ __
                                                                                                                                                                                                              $_ _ _ _ _ __
                                                                                                                                                                                                              $_ _ _ _ _ __




 19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
     an y(c, partnership, and joint venture

    ~ No                                        Name of entity:                                                                                                              % of ownership:
    D Yes. Give specific                       _____________________________                                                                                                  0%         %                    $_ _ _ _ _ _ _ _ _
          information about                                                                                                                                                  - 0- - - -
          them.........................        ____________________________                                                                                                  _0__1/o_ _ _o/o                  $_ _ _ _ _ _ __
                                                                                                                                                                             _0_0_1/o_ _ _o/o                 $_ _ _ _ _ _ _ _




 Official Form 106NB                                                                            Schedule A/B: Property                                                                                                    page 5
               Case 20-20178                            Doc 1        Filed 01/08/20 Entered 01/08/20 12:22:07                  Desc Volp
                                                                             Page 15 of 54
                                                                                                    Case number (if known)_ _ _ _ _ _ _ _ _ _ _ _ _ __
                   First Name           Middle Name            Last Name




20. Government and corporate bonds and other negotiable and non-negotiable instruments
   Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
   Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

   ~/No
   0   Yes. Give specific               Issuer name:
       information about                                                                                                            $_ _ _ _ _ __
       them. ..................... .
                                                                                                                                    $._ _ _ _ _ __
                                                                                                                                    $_ _ _ _ _ __



21. Retirement or pension accounts
   Exfmples: Interests in IRA, ERISA, Keogh, 401 (k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
   rs{ No
   0   Yes. List each
       account separately.              Type ofaccount             Institution name:

                                        4• 1(k) or similar plan:   ___________________________                                      $_ _ _ _ _ _ _ __

                                        Pension plan:              ___________________________                                      $_ _ _ _ _ _ _ __

                                        IRA:                       -----------------------                                          $_ _ _ _ _ _ _
                                        Retirementaccount          ___________________________                                      $_ _ _ _ _ _ _ __

                                        Keogh:                     ------------------------------'-                                 $_ _ _ _ _ _ _ __
                                        Additional account         ___________________________                                      $_ _ _ _ _ _ _ __

                                        Additional account         ___________________________                                      $_ _ _ _ _ _ _ __



22. Security deposits and prepayments
   Your share of all unused deposits you have made so that you may continue service or use from a company
   Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
   corryianies, or others

   lifNo
   0   Yes ..........................                         Institution name or individual:

                                        Electric:                                                                                   $_ _ _ _ _ _ _ _ _

                                        Gas:                                                                                        $_ _ _ _ _ _ __
                                         Heating oil:                                                                               $_ _ _ _ _ _ __
                                        Security deposit on rental unit: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __           $_ _ _ _ _ _ __
                                         Prepaid rent                                                                               $_ _ _ _ _ _ __
                                        Telephone:                                                                                  $_ _ _ _ _ _ _ __
                                        Water:                                                                                      $_ _ _ _ _ _ _ __
                                         Rented furniture:                                                                          $_ _ _ _ _ _ _ _
                                        Other:                                                                                      $_ _ _ _ _ _ _ _

          I
23. Any~ities (A contract for a periodic payment of money to you, either for life or for a number of years)

   l:S!f" No

   D   Yes..........................    Issuer name and description:
                                                                                                                                    $_ _ _ _ _ _ _ _

                                                                                                                                    $_ _ _ _ _ _ _
                                                                                                                                    $_ _ _ _ _ _ __



 Official Form 106NB                                                       Schedule AJB: Property                                             page 6
              Case 20-20178                    Doc 1               Filed 01/08/20 Entered 01/08/20 12:22:07                                   Desc Volp
                                                                           Page 16 of 54
                    _,_

Debto,'1                                                                                                Case number (if known),_ _ _ _ _ _ _ _ _ _ _ _ _ __
                First Name       Middle Name                 Last Name




24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
   26  y.s.c. §§ 530(b)(1), 529A(b), and 529(b)(1).
   l:tf' No
   E] Yes ··········--························ Institution name and description. Separately file the records of any interests.11 U.S.C. § 521 (c):
                                                                                                                                                     $._ _ _ _ _ __
                                                                                                                                                     $_ _ _ _ _ __
                                                                                                                                                     $_ _ _ _ _ __



25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
    ex17"cisable for your benefit

   i5l No
   D    Yes. Give specific
                                      ~-----------------------------------,
        information about them ....                                                                                                                  $_ _ _ _ _ _ __


26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
   Exy6ipies: Internet domain names, websites, proceeds from royalties and licensing agreements
   1:9 No
   D    Yes. Give specific
        information about them ....                                                                                                                  $_ _ _ _ _ _ __



27.~
  L"ce: ses, franchises, and other general intangibles
  Ex mp/es: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

        No
   •    Yes. Give specific
                                      ~---------------------------------
                                                                                                                                                     $_ _ _ _ _ _ __
        information about them ....


Money or property owed to you?                                                                                                                       Current value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured
                                                                                                                                                     claims or exemptions.

28. Ta/refunds owed to you

   19 No
   0    Yes. Give specific information
             about them, including whether
                                                         I                                                                Federal:               $_ _ _ _ _ _ __
                                                                                                                                                 $_ _ _ _ _ __

              ~~~ f~~f!:~~~t~-~~~~:~ . . . . ,______________________.
                                                                                                                          State:

                                                                                                                          Local:                 $_ _ _ _ _ __



29. Family support
   Exrmp/es: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
   13' No
   0    Yes. Give specific information............. .
                                                                                                                         Alimony:                    $_ _ _ _ _ __
                                                                                                                         Maintenance:                $_ _ _ _ _ __
                                                                                                                         Support:                    $________
                                                                                                                         Divorce settlement          $_ _ _ _ _ __
                                                                                                                         Property settlement         $_ _ _ _ _ __

30. Other amounts someone owes you
   Exa,:nples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation,
     /         Social Security benefits; unpaid loans you made to someone else
   ~No
   0    Yes. Give specific information.............. .
                                                         ,--------------------------------.                                                          $_ _ _ _ _ _ __




 Official Form 106NB                                                     Schedule NB: Property                                                                  page 7
                Case 20-20178                             Doc 1               Filed 01/08/20 Entered 01/08/20 12:22:07                                                                       Desc Volp
                                                                                      Page 17 of 54
Debto,'1
           '-         1·pJ~
                   First Name            Mi~
                                             v v;0                    Last Name
                                                                                                                                            Case number (ifk n o w n ) ~ - - - - - - - - - - - - - -




31. Interests in insurance policies
    Exfmples: Health, disability, or life insurance; health savings account (HSA); credit, homeowners, or renter's insurance
   13 No
   0    Yes. Name the insurance company             Company name:                                                                                  Beneficiary:                                 Surrender or refund value:
             of each policy and list its value ....
                                                                                                                                                                                                $_ _ _ _ _ __
                                                                                                                                                                                                 $_ _ _ _ _ _ __

                                                                                                                                                                                                 $_ _ _ _ _ __

32. Any Interest in property that is due you from someone who has died
   If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
   property because someone has died.
   rsf No
   0    Yes. Give specific information............. .
                                                                                                                                                                                                 $._ _ _ _ _ _ _ __


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
   Ex;/nples: Accidents, employment disputes, insurance claims,                                    or rights to sue
   l3No                                                                                                                                        ·
   0    Yes. Describe each claim .....................
                                                                   ,___ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ____,$_ _ _ _ _ _ _ __

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
   to
        7et off claims
   [B' No
   0    Yes. Describe each claim .....................            !
                                                                  ~!- - - - - - - - - - - - - - - - - - - - - - ~                                                                                $_ _ _ _ __




35. Any financial assets you did not already list

   9 No                                                           ~j- - - - - - - - - - - - - - - - - - - - - - - - - - .
   D     Yes. Give specific information............ ,__           I _______________________________, $---------
36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
                                                                                                                                                                                         •
   for Part 4. Write that number here ....................................................................................................................................................




                 Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. DoJou own or have any legal or equitable interest in any business-related property?
   13 No. Go to Part 6.
   D     Yes. Go to line 38.

                                                                                                                                                                                               Current value of the
                                                                                                                                                                                               portion you own?
                                                                                                                                                                                               Do not deduct secured claims
                                                                                                                                                                                               or exemptions.

38. Ac~6unts receivable or commissions you already earned

 'SNo
   D     Yes. Describe ..... .
                                                                                                                                                                                               $_ _ _ _ _ _ _ _ __
                                    '--------------------------------------'
                                    I
39. Office equipment, furnishings, and supplies
   ExafT]Pi'es: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

   S"No
   0     Yes. Describe ......      .!


 Official Form 106A/B                                                                 Schedule A/B: Property                                                                                                page 8
            Case 20-20178                             Doc 1     Filed 01/08/20 Entered 01/08/20 12:22:07                       Desc Volp
                                                                        Page 18 of 54
Debta1•1             )·tf/4
                   FlratName            Middle Name       Last Name
                                                                                               Case number (if known),_ _ _ _ _ _ _ _ _ _ _ _ _ __




40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

   ciNo
   D   Yes. Describe .......      !                                                                                              $_ _ _ _ _ _ _ __

                                  '-------------------------------------~
41. lnvitory
   cifNo
   D   Yes. Describe ...... .



42. lnt,rests in partnerships or joint ventures
   g' No
   D   Yes. Describe.......            Name of entity:                                                       % of ownership:
                                                                                                            _ _ _%               $._ _ _ _ _ _ _ _ __
                                                                                                            _ _ _%               $_ _ _ _ _ _ _ _ __
                                                                                                             _ _ _%              $_ _ _ _ _ _ _ _ __


43. cuiomer lists, mailing lists, or other compilations
   0No
   D   Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101 (41A))?
               0     No
               D    Yes. Describe....... .
                                                                                                                                  $._ _ _ _ _ _ __


44. Anfl business-related property you did not already list
   l:3No
   D   Yes. Give specific                                                                                                         $._ _ _ _ _ _ __
       information ........ .
                                                                                                                                  $_ _ _ _ _ _ __

                                                                                                                                  $_ _ _ _ _ _ _ __

                                                                                                                                  $_ _ _ _ _ _ _ _

                                                                                                                                  $_ _ _ _ _ _ __

                                                                                                                                  $_ _ _ _ _ _ _ __




               Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
               If you own or have an interest in farmland, list it in Part 1.


46. Dohou own or have any legal or equitable interest in any farm- or commercial fishing-related property?
   f3-No. Go to Part 7.
   D  Yes. Go to line 47.
                                                                                                                                 Current value of the
                                                                                                                                 portion you own?
                                                                                                                                 Do not deduct secured claims
                                                                                                                                 or exemptions.
47. Farm animals
   ~'liptes: Livestock,            poultry, farm-raised fish
   ri N~
   D   Yes .........................

                                                                                                                                   $_ _ _ _ _ _ __




 Official Form 106A/B                                                 Schedule A/8: Property                                                  page 9
                  Case 20-20178                               Doc 1                Filed 01/08/20 Entered 01/08/20 12:22:07                                                                          Desc Volp
                                                                                           Page 19 of 54
Debtor<1                                                                                                                                           Case number (if known),_ _ _ _ _ _ _ _ _ _ _ _ _ __
                      First Name            Middle Name                    Last Name




48. Cr?ps-either growing or harvested

    Cl!i 'No             ~--------------------------------------,
    D Yes. Give specific
          information ........... ..                                                                                                                                                                          $._ _ _ _ _ _ __

49. Fapm and fishing equipment, implements, machinery, fixtures, and tools of trade
    g No
     D    Yes ......................... .
                                                                                                                                                                                                              $_ _ _ _ _ _ __

50. Far¢ and fishing supplies, chemicals, and feed
     ig' No
     D Yes ..........................
                                                                                                                                                                                                              $_ _ _ _ _ _ _ __



     ~~:r
51.A ~m- and commercial fishing-related property you did not already list


     D    Yes. Give specific
          information........... ..                                                                                                                                                                            $_ _ _ _ _ _ __


52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached                                                                                               $_ _ _ _ _ _ _ _ _
    for Part 6. Write that number here ....................................................................................................................................................      •


                  -Describe All Property You Own or Have an Interest in That You Did Not List Above



     d;es:
53. Do you have other property of any kind you did not already list?
                    Season tickets , country club membership


                                                                                                                                                                                                                 $_ _ _ _ _ __
     D     Yes. Give specific
                                                                                                                                                                                                                 $_ _ _ _ _ __

           information .............~ - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - ~                                                                                                        $_ _ _ _ _ __
                                        1

                                                                                                                                                                                                                 $_ _ _ _ _ __
54. Add the dollar value of all of your entries from Part 7. Write that number here .................................................................                                            •


•if:M              List the Totals of Each Part of this Form

55. Part 1: Total real estate, line 2 .............................................................................................................................................................. •        $_ _ _ _ _ __

56. Part 2: Total. vehicles, line 5                                                                                $_ _ _ _ _ __

57. Part 3: Total personal and household items, line 15                                                            $_ _ _ _ _ __

58. Part 4: Total financial assets, line 36                                                                        $_ _ _ _ _ __

59. Part 5: Total business-related property, line 45                                                               $_ _ _ _ _ __

60. Part 6: Total farm- and fishing-related property, line 52                                                      $ _ _ _ _ _ __

61. Part 7: Total other property not listed, line 54                                                           + $_ _ _ _ _ _ _
62. Total personal property. Add lines 56 through 61 .................... .
                                                                                                                   $--------11                        Copy personal property total                   • -~.~.. ,. ....... ,....... ,.............. ..

63. Total of all property on Schedule A/8. Add line 55 + line 62 ..........................................................................................



 Official Form 106A/B                                                                      Schedule A/8: Property                                                                                                              page 10
               Case 20-20178            Doc 1           Filed 01/08/20 Entered 01/08/20 12:22:07                                Desc Volp
                                                                Page 20 of 54




 Debtor2
 (Spouse, iffiling) Fir.;t Name           Middle Name              Last Name


 United States Bankruptcy Courtforthe: _ _ _ _ _ District of _ _ _ __

 Case number                                                                                                                          0   Check if this is an
  (If known)
                                                                                                                                          amended filing



Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                          04/16

Be as complete and accurate as possibl~. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule AIB: Property (Official Form 106NB) as your source, list the property that you claif)l as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value·of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions-such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds-may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.


                 Identify the Property You Claim as Exempt


          ich set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
      D    You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
      D    You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)



     For any property you list on Schedule AIB that you claim as exempt, fill in the information below.


       Brief description of the property and line on    Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
       Schedule AIB that lists this property            portion you own
                                                        Copy the value from    Check only one box for each exemption.
                                                        Schedule AIB

      Brief                                              $_ _ _ _ __            0$ _ _ __
      description:
      Line from                                                                 0   100 % of fair market value, up to
      Schedule A/B:                                                                 any applicable statutory limit


      Brief
      description:
                                                         $_ _ _ _ _ _           0$ _ _ __
      Line from
                                                                                0   100 % of fair market value, up to
      Schedule A/B:                                                                 any applicable statutory limit

      Brief
      description:
                                                         $_ _ _ _ _ __          0$ _ _ __
      Line from                                                                 0   100% of fair market value, up to
      Schedule NB:                                                                  any applicable statutory limit


· 3. Are you claiming a homestead exemption of more than $160,375?
     (Subject to adjustment on 4101119 and every 3 years after that for cases filed on or after the date of adjustment.)

     0     No
     0    Yes. Did you acquire the property covered by the exemption within 1,215 days before y9u filed this case?
           0      No
           0      Yes



Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                           page 1 of_
           Case 20-20178                           Doc 1      Filed 01/08/20 Entered 01/08/20 12:22:07                              Desc Volp
                                                                      Page 21 of 54
Debto~ 1                                                                                               Case number (if known), _ _ _ _ _ _ _ _ _ _ _ _ _ __
                 First Name         Middle Name         Last Name




•ifI.          Additional Page

      Brief description of the property and line                Current value of the   Amount of the exemption you claim       Specific laws that allow exemption
      on Schedule AIB that lists this property                  portion you own
                                                                Copy the value from    Check only one box for each exemption
                                                                Schedule AIB

     Brief                                                          $_ _ _ _ _ __
     description:                                                                      0$ _ _ __
     Line from                                                                         0   100% affair market value, up to
     Sc.hecfule AJB:                                                                       any applicable statutory limit

     Brief                                                          $_ _ _ _ _ __
     description:                                                                      0$ _ _ __
     Line from                                                                         0   100% of fair market value, up to
     Schedule AIB:                                                                         any applicable statutory limit


     Brief                                                          $_ _ _ _ _ __
     description:                                                                      0$ _ _ __
     Line from                                                                         0   100% of fair market value, up to
     Schedule AJB:                                                                         any applicable statutory limit

     Brief                                                          $_ _ _ _ _ __
     description:                                                                      0$ _ _ __
     Line from                                                                         0   100% of fair market value, up to
     Schedule AJB:                                                                         any applicable statutory limit

     Brief                                                          $_ _ _ _ _ __
     description:                                                                      0$ _ _ __
     Line from                                                                         0   100% of fair market value, up to
     Schedule AJB:                                                                         any applicable statutory limit


     Brief
     description:
                                                                    $_ _ _ _ _ __      0$ _ _ __
     Line from                                                                         0   100% of fair market value, up to
     Schedule AJB:                                                                         any applicable statutory limit

     Brief                                                          $_ _ _ _ _ __
     description:                                                                      0$ _ _ __
     Line from                                                                         0   100% of fair market value, up to
     . ~c.ti~cl_u/e.Af:3:                                                                  any applicable statutory limit

     Brief                                                          $_ _ _ _ _ __
     description:                                                                      0$ _ _ __
     Line from                                                                         0   100% of fair market value, up to
     Schedule AJB:                                                                         any applicable statutory limit


     Brief                                                          $_ _ _ _ _ __
     description:                                                                      0$ _ _ __
     Line from                                                                         0   100% of fair market value, up to
     Schedule A/B:                                                                         any applicable statutory limit

     Brief                                                          $_ _ _ _ _ __
     description:                                                                      0$ _ _ __
     Line from                                                                         D 100% of fair market value, up to
    .Schedule.AIB: ...................._........... .
                                                                                           any applicable statutory limit

     Brief
     description:
                                                                $_ _ _ _ _ __          0$ _ _ __
     Line from                                                                         0   100% of fair market value, up to
     Schedule AIB:                                                                         any applicable statutory limit


     Brief                                                      $_ _ _ _ _ __
     description:                                                                      0$ _ _ __
     Line from                                                                         D 100% of fair market value, up to
     Schedule AIB:                                                                         any applicable statutory limit


Official Form 106C                                            Schedule C: The Property You Claim as Exempt                                      page.?__of_
                    Case 20-20178                                 Doc 1               Filed 01/08/20 Entered 01/08/20 12:22:07                                    Desc Volp
                                                                                              Page 22 of 54

  Fill in this information to identify your case:

  Debtor 1
                          First Name                               Middle Name                      Last Name

  Debtor2
  (Spouse, if filing)     First Name                               Middle Name                      Last Name


  United States Bankruptcy Court for the: _ _ _ _ _ District of _ _ _ __

  Case number
  (If known)                                                                                                                                                          D Check if this is an
                                                                                                                                                                         amended tiling


  Official Form ,106D
  Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                         12/15
  Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
  information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
  additional pages, write your name and case number (if known).

 1. Do any creditors have claims secured by your property?
       Q, No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
       lJ Yes. Fill in all of the information below.
                    List All Secured Claims




                                                                                                                                               lllllflli:!1'1iI
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
    for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2.
       As much as possible, list the claims in alphabetical order according to the creditor's name.


 2.1        tJal               ~-t> ~                                           Describe the property that secures the claim:                  ~::.Z"i>e~:o:;,~a~{:~'??to;;;~z  $.·_·_ __


                            /I~::]  cS (-.                                      I                                                  ~ '- /J
                                                                                                                        ~
        Creditors Name
        ~r,.11-C(~IG6"r-'r~I01---A'~>,Jr'"'ee""t<..:zL,_g,...,,,'='---~~-----       f!f( ~CLO.Oil.
                /                                                               As of the dateyou file, the claim is:CheWh:;;;;;i;
                                                                                0    Contingent

        City
                                             rtP 37-u:J.} 6(
                                                 State
                                                          0
                                                           ZIP Code
                                                                                    )lnliquidated
                                                                                      Disputed

    W~wes the debt? Check one.                                                  Nature of lien. Check all that apply.
    @'.i   Debtor 1 only                                                        0    An agreement you made (such as mortgage or secured
    0      Debtor 2 only                                                             car loan)
    0      Debtor 1 and Debtor 2 only                                           0    Statutory lien (such as tax lien, mechanic's lien)
    0      At least one of the debtors and another                              •    Judgment lien from a lawsuit

    0      Check if this claim relates to a
                                                                                •    Other (including a right to offset) _ _ _ _ _ _ __

           community debt
=,, Dat~. ~ebt w,:,;
                 .. a;;;s;,.:i:;;n;.c;:;;u,r;.:r,;;;e;;;d_..,,,=,;;~;;.,;:,;,~~O::;+"l·!a-a,,;. -~!.~i,gits of acc,o~.~ n u m ~ ~ , ! ; t .____,.=---~~-----m------~-
 2·2                                                                                               Describe the property that secures the claim: $ _ _ _ _ _ __   $_ _ _ _ _ _ _ $_ _ _ __
        Creditors Name

        Number              Street
                                                                                As of the date you file, the claim is: Check all that apply.
                                                                                0    Contingent
                                                                                0    Unliquidated
        City                                     State     ZIP Code             0    Disputed
    Who owes the debt? Check one.                                               Nature of lien. Check all that apply.
    0      Debtor 1 only                                                        0    An agreement you made (such as mortgage or secured
    0      Debtor 2 only                                                             car loan)
    0      Debtor 1 and Debtor 2 only                                           0    Statutory lien (such as tax lien, mechanic's lien)
    0      At least one of the debtors and another                              0    Judgment lien from a lawsuit
                                                                                0    Other (including a right to offset) _ _ _ _ _ _ __
    0      Check if this claim relates to a
           community debt

~ ~ ~ - ~ • = = , - . , _ _ , - ~ ~ , ! . ~ i ~ ! l n t nu!!~;!,,~-=-~=~.
   Add the dollar value of your entries in Column A on this page. Write thatnumber here:


   Official Fomi 106D                                                Schedule D: Creditors Who Have Claims Secured by Property                                             page1 o f _
              Case 20-20178                    Doc 1        Filed 01/08/20 Entered 01/08/20 12:22:07                                        Desc Volp
                                                                    Page 23 of 54

  Debtor1                                                                                                       Case number (ilknown) _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                  First Name     Middle Name          Last Name




              Additional Page
              After listing any entries on this page, number them beginning with 2.3, followed
              by 2.4, and so forth.                    ·

                                                      Describe the property that secures the claim:                     $_ _ _ _ _ __      $._ _ _ _ _ _ _ $_ _ _ __
     Creditors Name


     Number           Street


                                                      As of the date you file, the claim is: Check all that apply.
                                                      D    Contingent
     City                         State    ZIP Code   D    Unliquidated
                                                      D    Disputed

   Who owes the debt? Check one.                      Nature of lien. Check all that apply.
   D    Debtor 1 only                                 D    An agreement you made (such as mortgage or secured
   D    Debtor 2 only                                      car loan)
   D    Debtor 1 and Debtor 2 only                    D    Statutory lien (such as tax lien, mechanic's lien)
   D    At least one of the debtors and another       D    Judgment lien from a lawsuit
                                                      D    Other (including a right to offset) _ _ _ _ _ _ __
   D    Check if this claim relates to a
        community debt

   Date debt was incurred ______                      Last 4 digits of account number _            __ _


                                                      Describe the property that secures the claim:                     $_ _ _ _ _ _ __    $._ _ _ _ _ _ $._ _ _ __
     Creditors Name


     Number           Street
                                                      As of the date you file, the claim is: Check all that apply.
                                                      D    Contingent
                                                      D    Unliquidated
     City                         State    ZIP Code
                                                      D    Disputed
   Who owes the debt? Check one.
                                                      Nature of lien. Check all that apply.
   D    Debtor 1 only
                                                      D    An agreement you made (such as mortgage or secured
   D    Debtor 2 only                                      car loan)
   D    Debtor 1 and Debtor 2 only                    D    Statutory lien (such as tax lien, mechanic's lien)
   D    At least one of the debtors and another       D    Judgment lien from a lawsuit
                                                      D    Other (including a right to offset) _ _ _ _ _ _ __
   D    Check if this claim relates to a
        community debt

   Date debt was incurred _ _ _ _ __                  Last4 digits of account number _ _ _ _

....--......~---·~·_,-------·-----------------        Describe the property that secures the claim:                     $_ _ _ _ _ _ __ $._ _ _ _ _ _ _ $._ _ _ __
     Creditors Name


     Number           Street


                                                      As of the date you file, the claim is: Check all that apply.
                                                      D    Contingent
     City                         State    ZIP Code   D    Unliquidated
                                                      D    Disputed

   Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    D   Debtor 1 only                                 D    An agreement you made (such as mortgage or secured
    D   Debtor 2 only                                      car loan)
    D   Debtor 1 and Debtor 2 only                    D    Statutory lien (such as tax lien, mechanic's lien)
    D   At least one of the debtors and another       D    Judgment lien from a lawsuit
                                                      D    Other (including a right to offset) _ _ _ _ _ _ _ __
   D    Check if this claim relates to a
        community debt
   Date debt was incurred ______                      Last 4 digits of account number _            __ _

            Add the dollar value of your entries in Column A on this page. Write that number here: $
      If this is the last page of your form, add the dollar value totals from all pages.
                                                                                                                        t=======I
,_ _ _Write that number _bere:;_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _                                               r::$=====:=t__________                          _j


  Official Form   1060                    Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page_of_
                     Case 20-20178                                                                     Doc 1                               Filed 01/08/20 Entered 01/08/20 12:22:07                                                                                                                     Desc Volp
                                                                                                                                                   Page 24 of 54

Debtor1                                                                                                                                                                                                                                    Case number (if known), _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                             First Name                                   Middle Name                                        Last Name


                               List Others to Be Notified for a Debt That You Already Listed

  Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection
  agency is trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if
  you have more than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to
  be notified for any debts in Part 1, do not fill out or submit this page.


b      -N,-a_m_e---'-------------------------
                                                                                                                                                                                                                                  On which line in Part 1 did you enter the creditor? _ _

                                                                                                                                                                                                                                  Last 4 digits of account number _ _ _ __


       Number                           Street




•• •-· City
            ••-•-'••-•wi;:;.-;...H•             •-•'"' .........• " " -


                                                        _
                                                                                                                                    State
                                                                           - - - • , . , _ " - • • • • · • • • • - • - • • • · · • - • - - - = h A l l o • • • - • • M •..
                                                                                                                                                                               ZIP Code
                                                                                                                                                                             "'•·=••••---   r:::_.,,_,........,...- ....,........ •,H.AA'""""'•HH_,:.-a:>=--=•--· ,X<HH•   •·~•·-•~•••-••-••-•••-=-••¾-,i:.>,,-~-...,:..--•••-•

                                                                                                                                                                                                                                  On which line in Part 1 did you enter the creditor? _ _
                                                                                                                                                                                                                                                                                                                                    ••-•-•--•at!D<,    .....




       Name                                                                                                                                                                                                                       Last 4 ~,igits of account number _ _ _ _


       Number                           Street




•·. ·- City
                ·-.·••--·•••=--·=·-•·•··
                                                                                                          State                   ZIP Code
                                                                           --·--=-·-,-•··•·· -- •=-·•··--*-·-•·•=·-•··,,ae,-~--,-•-=--·•~··"•·-"'"'""-•·•-·="•*• "=>-••'- ····•=· =w -·~--•-•·'"K-•=m =r·=" . ,.,,.,,.,=·==r--,,., ..,..,,= """-=··~·"'•"
                                                                                                                                                                   On which line in Part 1 did you enter the creditor? _ _

       Name                                                                                                                                                                                                                       Last 4 digits of account number _ _ _ _


       Number                            Street




       City                                                                                                                          State                                      ZIP Code

                                                                                                                                                                                                                                  On which line in Part 1 did you enter the creditor? _ _

       Name                                                                                                                                                                                                                       Last 4 digits of account number _ _ _ _


       Number                            Street




•. :, ~._
       City                                                                                                                          State                                      ZIP Code
          ,.;.l)1<M~::.:io.:.':::';·.,:.~.11t,~~!'ta..:.::..-....,:,..,_.=""",_"':&.::o,,;:::":.c.ta:::.ci:t::.•:;.:,~~~~1":>~=1,i.:,,::;':.l-..•::~,:..i::-...•<~,;,u;.,...;:;."!':l:!::::::':,::c::.e:.,,t,:.cl!II{;.~:•.   =.:,=£:i!.c<1>m::::-,:1:;;~,~=.,,.;,:,:o,i.,-::;;~~~~~===:x.,=~~ 0~~~~2~~<;:::~~=.<~~.,~~~-~<~~~:,=x.~:~i.,~~~,~~~,~~.~~~~~,,-n,,.-~.

                                                                                                                                                                                                                                  On which line in Part 1 did you enter the creditor? _ _

       Name                                                                                                                                                                                                                       Last 4 digits of account number _ _ _ _


       Number                            Street




•      City
          -"T"~~~-~-=--- --------~~--

       Name
                                                                                                                                     State                                      ZIP Code
                                                                                                                                    ~-=--•··--··--·-~- ---------~~ -· ---.. ~n:hie~ Hne~n ;~~-;-~;;:~:n;:; th:cra~i~o;;=n·-~
                                                                                                                                                                                                                                  Last 4 digits of account number ________
                                                                                                                                                                                                                                                                                                                                                                 --




       Number                            Street




       City                                                                                                                         State                                       ZIP Code·



Official Form 1060                                                                                          Part 2 of Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                                                page_of_
                     Case 20-20178                   Doc 1             Filed 01/08/20 Entered 01/08/20 12:22:07                                      Desc Volp
                                                                               Page 25 of 54
     Fill in~this inf~:mation to identify your case:                                            .        .

      Debtor 1
                         First Name                   Middle Name                Last Name

      Debtor 2
      (Spouse, lffiling} First Name                   Middle Name                Last Name


      United States Bankruptcy yourt for the: _ _ _ _ _ District of _ _ _ __
                                                                                                                                                        0   Check if this is an
      Case number
      (If known}                                                                                                                                            amended filing


    OffiGial Form 106E/F
    Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
   Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
   List the other party to any executory contracts or unexpired leases that coul_d result in a claim. Also list executory contracts on Schedule.
   AIB: Property (Official Form 1 0SA/B) and on Schedule G: Executory Contracts and Unexpired·Leases (Official Form 106G). Do not include any
   creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. If more space is
   needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
   any additional pages, write your name and case number (if known).

· 1!11:.r. ,,..,_    List All of Your PRIORITY Unsecured Claims

    1. Dojl'ti'y creditors have priority unsecured claims against you?
         13' No. Go to Part 2.
         •    Yes.
    2.   List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
         each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
         nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority
         unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list \he other creditors in Part 3.
         (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                                                                    Nonpriority
                                                                                                                                                                    -.~r(lOU_nt: ::· ..


  EJ       -P-rio_ri_ty_C-re_d_lto_r'_s_N-am_e_ _ _ _ _ _ _ _ _ _ __    Last 4 digits of account number _ _ _ _
                                                                                                                                       $_ _ _ _ _ $_ _ _ _ _ $_ _ _ __


                                                                        When was the debt incurred?
           Number           Street

                                                                        As of the date you file, the claim is: Check all that apply.

           City                              State     ZIP Code
                                                                         D   Contingent
                                                                         D   Unliquid;ited
           Who incurred the debt? Check one.
                                                                         D   Disputed
           D Debtor 1 only
           D Debtor 2 only                                              Type of PRIORITY unsecured claim:
           D Debtor 1 and Debtor 2 only                                  D   Domestic support obligations
             D    At least one of the debtors and another
                                                                         D   Taxes and certain other debts you owe the government
             D    Check if this claim is for a community debt
                                                                         D   Claims for death or personal injury while you were
           ls the claim subject to offset?                                   intoxicated
           0 No                                                          D   Other. Specify _ _ _ _ _ _ _ _ _ _ _ _ __


                                                                                                                                                   -----·--··---
           D Yes
  2.2
                                                                         Last 4 digits of account number _         _    _    _          $ _ _ _ _ _ $ ' - - - - - - $ _ _ _ __
           Priority Credito~s Name
                                                                        When was the debt incurred?
           Number           Street
                                                                         Ks of the date you file, the claim is: Check all that apply.
                                                                         D   Contingent
           City                              State     ZIP Code          D   Unliquidated
           Who incurred the debt? Check one.                             D   Disputed
           D Debtor 1 only
                                                                         Type of PRIORITY unsecured claim:
           D      Debtor 2 only
           0      Debtor 1 and Debtor 2 only
                                                                         D   Domestic support obligations

           D      At least one of the debtors and another
                                                                         D   Taxes and certain other debts you owe the government

           D      Check if this claim is for a community debt
                                                                         D   Claims for death or personal injury while you were
                                                                             intoxicated
           Is the claim subject to offset?                               D   Other. Specify _ _ _ _ _ _ _ _ _ _ _ _ __
           0 No
           0 Yes

    Official Form 106E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                             page 1 o f _
                       Case 20-20178                  Doc 1            Filed 01/08/20 Entered 01/08/20 12:22:07                                            Desc Volp
                                                                               Page 26 of 54
    Debtor 1                                                                                                              Case number (ff known),_ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                       Firstlfame     Middle Name          Last Name


                       Your PRIORITY Unsecured Claims - Co11tinuation Page

    After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth.



tJ       Priority Creditor's Name
                                                                        Last 4 digits of account number _ _ _ _
                                                                                                                                            $. _ _ _ _ _ $_ _ __


                   '                                                    When was the debt incurred?
         Number             Street
                                                                        As of the date you file, the claim is:.Check all that apply.

                                                                        D     Contingent
         City                                 State   ZIP Code          D     Unliquidated
                                                                        D     Disputed
         Who incurred the debt? Check one.
          D      Debtor 1 only                                          Type of PRIORITY unsecured claim:
          D      Debtor 2 only
                                                                        D     Domestic support obligations
          D      Debtor 1 and Debtor 2 only
                                                                        D     Taxes and certain other debts you owe the government
          D      At least one of the debtors and another
                                                                        D     Claims for death or personal injury while you were
                                                                              intoxicated
          D      Check if this claim is for a community debt
                                                                         D    Other. Specify _ _ _ _ _ _ _ _ _ _ _ __

          Is the claim subject to offset?

          0      No


D.:1 y:~·-··-·-~•=-------··~~----~-=~---·--~---~·--·-1
                                 .                                       Last 4 digits of account number                                    $          .   $____ $                !
          Priority Creditor's Name                                                                                  -       -   -   -                                             ;l'.


                                                                        When was the debt incurred?
          Number             Street                                                                                                                                               l
                                                                         As of the date you file, the claim is: Check all that apply.                                             )
                                                                                                                                                                                  I.
                                                                         D    Contingent
          City                                State   ZIP Code           D    Unliquidated

          Who incurred the debt? Check one.
                                                                         •    Disputed


          D      Debtor 1 only                                           Type of PRIORITY unsecured claim:
          D      Debtor 2 only
                                                                         D    Darnesfo support obligations
          D      Debtor 1 and Debtor 2 only
                                                                         D    Taxes and ~ertain other debts you awe the government
          D      At least one of the debtors and another
                                                                         D    Claims for death or personal injury while you were
                                                                              intoxicated
          D      Check if this claim is for a community debt
                                                                         D    Other. Specify _ _ _ _ _ _ _ _ _ _ _ _ __

          Is the claim subject to offset?
i

l
•-~--
          0
          D
                 Na
                 Yes

                                                                         Last 4 d-ig-its-:c-~c=•·o-u-n..t_n_u_m_b_e_r~- --~---=~-~~--$~---~---_··_-_. _-_-_ -$--;- • •1
i
'         Priority Creditor's Name


          Number             Street
                                                                         When was the debt incurred?
                                                                                                                                                                                  !
                                                                         As of the date you file, the claim is: Check all that apply.

                                                                         D    Contingent
          City                                State    ZIP Code          D    Unliquidated
                                                                         D    Disputed
          Who incurred the debt? Check one.
          D      Debtor 1 only                                           Type of PRIORITY unsecured claim:
          D      Debtor 2 only
                                                                         0·   Domestic support obligations
          D      Debtor 1 and Debtor 2 only
                                                                         D    Taxes and certain other debts you owe the government
          D      At least one of the debtors and another
                                                                         D    Claims for death or personal injury while you were
                                                                              intoxicated                                    ·
          D      Check if this cl_aim is for a community debt
                                                                         D    Other. Specify _ _ _ _ _ _ _ _ _ _ _ _ __

          Is the claim subject to offset?
          0      No
          D      Yes


Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                         page_of_
                       Case 20-20178                        Doc 1             Filed 01/08/20 Entered 01/08/20 12:22:07                                                                  Desc Volp
                                                                                      Page 27 of 54
     Debtor 1, .t                                                                                                                       Case number (if known)_ _ _ _ _ _ _ _ _ _ _ _ _ __
                        FlratNa-,m,-•-----,-,Mi"'"dd"'"le°"N,-am-•-----,-La--,sl,-cN,-am_e_ _ _ _ _ _ __


                       List All of Your NON PRIORITY Unsecured Claims

      3. Do any creditors have nonpriority unsecured claims against you?
           D   No. You have nothing to report in this part. Submit this form to the court with your other schedules.
           o~                                                                                                          .
      4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
         nonpriorify unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
         included In Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.lfyou have more than three nonpriority unsecured
         claims fill out the Continuation Page of Part 2.

l                                                                                                                                                                                              :1: ·:.:._.:·::..... ·:• ...
                                                                                                                                                                                               ,'.: T-otal claTi'n'·

EJ                                                                                                         Last 4 digits of account number _ _ _ _
                                                                                                                                                                                                $._ _ _ _ _ _ _ _,
l          Nonpriority Creditors Name
                                                                                                           When was the debt incurred?
           Number            Street

           City                                                  State          ZIP Code                   As of the date you file, the claim is: Check all that apply.

                                                                                                           D     Contingent
           Who incurred the debt? Check one.                                                               D     Unliquidated
           D      Debtor 1 only                                                                            D     Disputed


l
'

l
           D Debtor 2 only
           D
           D
                  Debtor 1 and Debtor 2 only
                  At least one of the debtors and another
                                                                1
                                                                                                           Type of NONPRIORITY unsecured claim:
                                                                                                           D     Student loans

,·         D      Check if this claim is for a community debt                                              D     Obligations arising out of a separation agreement or divorce
                                                                                                                 that you did not report as priority claims                                                                   )
j          Is the claim subject to offset?                                                                 D     Debts to pension or profit-sharing plans, and other similar debts                                            l
!          D      No                                                                                       D     Other. Specify________________                                                                               i
I~---~=_..,,,,,_
   0 ~
                _________                                                                                  L_a_s_t_4..,d-i-gi_ts_o_f_ac=c-o_u..n_t_n_u_m_b_e_.,r__          •._~_., , ,., _,. . _-,_~~~~;~=-----~-~-7
                                                                                                                                                                 ._.~_.,.. ._
                                                                                                                                                                            ..
                                                                                                                                                                                                                              Il
j          Nonpriority Creditors Name                                                                      When was the debt incurred?                                                                                        j
                                                                                                                                                                                                                              I
           Number             Street                                                                                                                                                                                          i
                                                                                                           As of the date you file, the claim is: Check all that apply.                                                       I
           City                                                  State           ZIP Code
                                                                                                           D     Contingent
           Who incurred the debt? Check one.                                                               D     Unliquidated

           D      Debtor 1 only
                                                                                                           D     Disputed

           lJ     Debtor 2 only
                                                                                                           Type of NONPRIORITY unsecured claim:
           D      Debtor 1 and Debtor 2 only
           D      At least one of the debtors and another                                                  D     Studentloans
                                                                                                           D     Obligations arising out of a separation agreement or divorce
            D     Check if this claim is for a community debt                                                    that you did not report as priority claims
           Is the claim subject to offset?                                                                 D     Debts to pension or profit-sharing plans, and other similar debts
           0      No
                                                                                                           D     Other. Specify _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

           D
r--,---~-----------~-···------------------------·-------
     4.3
                  Yes

                                                                                                           Last 4 digits of account number _ _ _ _                                               $ _ _ _ _ _ __
           Nonpriority Creditors Name
                                                                                                           When was the debt incurred?

           Number             Street

                                                                                                           As of the date you file, the claim is: Check all that apply.
           City                                                  Stale           ZIP Code

           Who incurred the debt? Check one.
                                                                                                           D     Contingent
                                                                                                           D     Unliquidated
           D      Debtor 1 only
                                                                                                           D     Disputed
           D      Debtor 2 only
           D      Debtor 1 and Debtor 2 only
                                                                                                           Type of NONPRIORITY unsecured claim:
           D      At least one of the debtors and another
                                                                                                           D     Student loa.ns
           D      Check if this claim is for a community debt.                                             D     Obligations arising out of a separation agreement or divorce
                                                                                                                 that you did not report as priority claims
           Is the claim subject to offset?
                                                                                                           D     Debts to pension or profit-sharing plans, and other similar debts
           0      No                                                                                       D    -Other. Specify _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
           D      Yes



Official Form 106E/F                                                     Schedule E/F: Creditors Who Have Unsecured Claims                                                                                      page_of_
                      Case 20-20178                   Doc 1               Filed 01/08/20 Entered 01/08/20 12:22:07                                     Desc Volp
                                                                                  Page 28 of 54
    Debtor 1                                                                                                    Case number (if k n o w n ) ' - - - - - - - - - - - - - - - - -
                       FiratName        Middle Name           Last Name




                      Your NON PRIORITY Unsecured Claims - Continuation Page

                                                                                                                                                                              :::
                                                                                                                                                                             ,•
                                                                                                                                                                                    .-:.
                                                                                                                                                                                  :··      .
j After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                             (!<>.ta,1 cla_ihj /.



p'°"~~-
                                                                                                                                                                           . :'° :-..


                                                                                           Last 4 digits of account number _ _ _ _                                    $_ _ _ _ _/

                       =«• ,~-                                                             When was the debt incurred?

         Number                Street
                                                                                           As of the date you file, the claim is: Check all that apply.

         City                                              Slate           ZIP Code        D    Contingent
                                                                                           D    Unliquidated
         Who incurred the debt? Check one.                                                 D    Disputed
          D      Debtor 1 only
          D      Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
          D      Debtor 1 and Debtor 2 only                                                D    Student loans
          D      At least one of the debtors and another                                   D    Obligations arising out of a separation agreement or divorce that
                                                                                                you did not report as priority claims
          0      Check if this claim is for_a community debt
                                                                                           D    Debts to pension or profrt.-sharing plans, and other similar debts
          Is the claim subject to offset?                                                  D    Other. Specify_ _ _ _ _ _ _ _ _ _ _ __
          0      No
          0      Yes

b~-~•=s=•==~~"""'=;""'~--~-~=•=-·=---~--=~~=-·•=•~-,=-•=-=~=~=e~==••~
1                          ·                                                               Last 4 digits of account number _            _     _    _                  $_ _ _ _ _               l
          Nonpriority Credttor's Name                                                                                                                                                          ~
                                                                                           When was the debt incurred?

          Number               Street
                                                                                           As of the date you file, the claim is: Check all that apply.

                                                           Slate           ZIP Code        D    Contingent
                                                                                           D    u'nliquidated
          Who incurred the debt? Check one.                                                D    Disputed
          D      Debtor 1 only
          D      Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
          D      Debtor 1 and Debtor 2 only
                                                                                           D    Student loans
          D      At least one of the debtors and another
                                                                                           D    Obligations arising out of a separation agreement or divorce that
                                                                                                you did not report as priority claims
          D      Check if this claim is for a community debt
                                                                                           D    Debts to pension or profit-sharing plans, and other similar debts
          Is the claim subject to offset?                                                  D    Other. Specify_ _ _ _ _ _ _ _ _ _ _ __

          0      No
          D
          ------------------~----------------~------~~------------~--lI
                 Yes

r - -.....
                                                                                           Last 4 digits of account number _ _ _ _
          Nonpriority Creditor's Name
                                                                                           When was the debt incurred?

          Number               Street
                                                                                           As of the date you file, the claim is: Check a.II that apply.

          City                                             State           ZIP Code         D   Contingent
                                                                                            D   Unliquidated
          Who incurred the debt? Check one.                                                 D   Disputed
          D      Debtor 1 only
          D      Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
          D      Debtor 1 and Debtor 2 only
                                                                                            D   Student loans
          D      Al least one of the debtors and another
                                                                                            D   Obligations arising out of a separation agreement or divorce that
                                                                                                you did not report as priority claims
          D      Check if this claim is for a community debt
                                                                                            D   Debts to pension or profit-sharing plans, and other similar debts
          Is the claim subject to offset?                                                   D   Other. Specify_ _ _ _ _ _ _ _ _ _ _ __
          0      No
          D      Yes




Official Form 106E/F                                               Schedule E/F: Creditors Who Have Unsecured Claims                                                   page_of_
                     Case 20-20178                                    Doc 1                  Filed 01/08/20 Entered 01/08/20 12:22:07                                                                                      Desc Volp
                                                                                                     Page 29 of 54
Debtor 1 ~,                                                                                                                                                    Case number (ff known):.__ _ _ _ _ _ _ _ _ _ _ _ __
                       Firstj:Jame             Middle Name                      Last Name


                   List Others to Be Notified About a Debt That You Already Listed

 s.   Use this page only if you have others to be notified about your bankruptcy, for a debt that you already 'listed in Parts 1 or 2. For
      example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
      2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
      additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

                                                                                                                        On which entry in Part 1 or Part 2 did you list the original creditor?
         Name

                                                                                                                        Line                of (Check one):                D     Part 1: Creditors with Priority Unsecured Claims
         Number               Street                                                                                                                                       D     Part 2: Creditors with Nonpriority Unsecured Claims

                                                                                                                        Last 4 digits of account number _                                   __ _

         City                                                           State                 ZIP Code
      =•·,.,.....·-~-=•= •r:=:=-..:-:=:.-::::=:::;:.-.==-=====-----·===-="'·-=m'.'..:.:..=::-:c=:::=:i:=--r:-::::=::=.-~~.,~=..;,=:::...:: ·=·-=======-.:::::===-::::::::..-...::...:::::::==:-=,.·~=-~...;,-:::n::::-.:::::::::..,~_,....:.-=:::-.:=::::::::::---=:::-•=-::,
                                                                                                                         On which entry in Part 1 or Part 2 did you list the original creditor?
         Name

                                                                                                                         Line                of (Check one):               •      Part     1: Creditors with Priority Unsecured Claims
         Number               Street                                                                                                                                        D     Part 2: Creditors with Nonpriority Unsecured
                                                                                                                         Claims

                                                                                                                         Last 4 digits of account number _                                   __ _
         City                                                           Stale                 ZIP Code


                                                                                                                         On which entry in Part 1 or Part 2 did you list the original creditor?
         Name

                                                                                                                         Line                of (Check one):                •     Part 1: Creditors with Priority Unsecured Claims
         Number                Street                                                                                                                                       D     Part 2: Creditors with Nonpriority Unsecured
                                                                                                                         Claims

                                                                                                                         Last 4 digits of account number _                                   _ _ _,
      _.qty_~--~,~~=~--~~-»~                           .,_,,_,,,,   =Sl':Je --~--,.,.,Zlf_9ode_==,~~,-,~-=~~~-==-=, ,=,.==~,,-=·=--~,.=•=~·=•~==-=~==,=•-~•==
                                                                                                                         On which entry in Part 1 or Part 2 did you list the original creditor?
         Name

                                                                                                                         Line                of (Check one):                •      Part 1: Creditors with Priority Unsecured Claims
         Number                Street                                                                                                                                       D      Part 2: Creditors with Nonpriority Unsecured
                                                                                                                         Claims

                                                                                                                         Last 4 digits of account number _ _ _ _
         City                                                           Stale                 ZIP Code


                                                                                                                         On which entry in Part 1 or Part 2 did you list the original creditor?
         Name

                                                                                                                         Line                 of (Check one):               •      Part 1: Creditors with Priority Unsecured Claims
         Number                Street                                                                                                                                       D      Part 2: Creditors with Nonpriority Unsecured
                                                                                                                         Claims

                                                                                                                         Last 4 dig_its of account number _                                   __ _
      ~ - - - - - - - - S - t a ~ t e . , . . ,_ _~Z.IP~....
                                                         co_d_e_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _~ - - - - - - -

                                                                                                                         On which entry in Part 1 or Part 2 did you list the original creditor?
         Name

                                                                                                                         Line                 of (Check one):               •      Part 1: Creditors with Priority Unsecured Claims
         Number                Street
                                                                                                                                                                            D      Part 2: Creditors with Nonpriority Unsecured



                                                                                                                                                                                                        __ __________
                                                                                                                         Claims

                                                                                                                         Last 4 digits of account number _ _ _ _ _                                                          ,_,
                                                                        Stale                 ZIP Code


                                                                                                                         On which entry in Part 1 or Part 2 did you list the original creditor?
         Name

                                                                                                                         Line                 of (Check one):               D      Part 1: Creditors with Priority Unsecured Claims
         Number                Street
                                                                                                                                                                            D      Part 2: Creditors with Nonpriority Unsecured
                                                                                                                         Claims


         City                                                           State                 ZIP Code
                                                                                                                         Last 4 digits of account number _ _ _ _-_



Official Form 106E/F                                                               Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  page_of_
             Case 20-20178                 Doc 1          Filed 01/08/20 Entered 01/08/20 12:22:07                         Desc Volp
                                                                  Page 30 of 54
Debtor   l                                                                                  Case number   (ff known),_ _ _ _ _ _ _ _ _ _ _ _ _ __
               First Name    Middle Name         Last Name



             Add the Amounts for Each Type of Unsecured Claim


6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
   Add the amounts for each type of unsecured claim.




                                                                                       Total claim


                6a. Domestic support obligations                                6a.
Total claims                                                                           $
from Part 1
                6b. Taxes and certain other debts you owe the
                    government                                                  6b.    $

                6c. Claims for death or personal injury while you were
                    intoxicated                                                 6c.
                                                                                       $

                6d. Other. Add all other priority unsecured claims.
                    Write that amount here.                                     6d.   +$




                6e. Total. Add lines 6a through 6d.                             6e.
                                                                                       $



                                                                                       Total claim

                6l. Student loans                                               6f.
Total claims                                                                           $
from Part 2
                6g. Obligations arising out of a separation agreement
                    or divorce that you did not report as priority
                    claims                                                      6g.    $

                6h. Debts to pension or profit-sharing plans, and other
                    similar debts                                               6h.    $

                6i. Other. Add all other nonpriority unsecured claims.
                    Write that amount here.                                     6i.   +$



                6j. Total. Add lines 6f through 6i.                             6j.
                                                                                        $




Official Form 106E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                  page_of_
                   Case 20-20178                              Doc 1                Filed 01/08/20 Entered 01/08/20 12:22:07                                    Desc Volp
                                                                                           Page 31 of 54

;;-:ffa in thi~:information to ici~ntify your ~ase:                                          . ,-                 .   .

  Debtor
                       First Name                            Middle Name                              Last Name

  Debtor2
  (Spouse If fi\jng)   Firat Name                             Middle Name                             Last Name


  United States Bankruptcy Court for the: _____ District of _ _ _ __

  Case number
  (If known)                                                                                                                                                     0     Check if this is an
                                                                                                                                                                       amended filing


Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                                              12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).                                ·


  1. Do.JfoU have any executory contracts or unexpired leases?                                                                                            ·
         13" No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
         0   Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule AIB: Property (Official Form 106NB).

  2. List separately each person or company with whom you have the contract or le~se. Then state what each contract or lease is for (for
     example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
     unexpired leases.



         Person or company with whom you have the contract or lease                                                        State what the contract or lease is for

  --i
 2.11!
         Name

         Number            Street

      City               State                                       ZIP Code
r----.- - = = = = = = = = =




i: :~
 2.31
         City
                           s~


                                                    .
                                                        State        ZIP Code
' ' - } ~ ~ . - : : . . . , ; . _ t , . . 1 1 ' - ~ ~ ~ ~ - ~ - - - . - - - - ~ ..,··•··•----·-




         Name

         Number            Street


_,=r~ty~=-:-=----=·--                            ==S=t=at=e==Z-=IP=C=o=d=e======,,=--=~====-===-•                                                        _____ -=--   ·=~-   s=-•-·=---· = · •




l,::W                      S=tr=e=et==·===,S~-2!fYo<'e -·

 2,5j -N-am_e_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                  -          ~~-          -~==-==========~~~~=-----=




         Number            Street

         City                                           State        ZIP Code


Official Form 106G                                              Schedule G: Executory Contracts and Unexpired Leases                                                     page 1 of_
                       Case 20-20178                                              Doc 1                        Filed 01/08/20 Entered 01/08/20 12:22:07                                                                                                                            Desc Volp
                                                                                                                       Page 32 of 54

 Debtor 1                                                                                                                                                                                           Case number (if known),_ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                         First Name              Middle Name                                  Last Name



 -                     Additional Page if You Have More Contracts or Leases

          Person or company with whom you have the contract or lease                                                                                                                         What the contract or lease is for



          Name


          Number                Street


          City                                                          State              ZIP Code




          Name


          Number                Street


          City                                                          State               ZIP Code

     2.J~ -
          Name


          Number                Street


          ·city                                                         State               ZIP Code




          Name


           Number               Street
 !
 ~_::_:=IP=C=od=e========




 l         Name


 !         Number                Street




 b         City

      ~==·==

           Name
                                                                         State              ZIP Code
                                                                                                                                      =====---==---~~~~~==~,~~--=



           Number                Street


           City                                                          State              ZIP Code
          ====================--- •--::---:--=-=                                                                                                                                                 ~--====-•-
     2.
           Name


           Number                Street


           City                                                        ,State               ZIP Code


     2.
           Name


           Number                Street


           City                                                         State               ZIP Code
 -~·--.r--'-.a.,......i.-=:-~1.••:....1.:.•••••-•=•:   ,_.__.   = ~ . . : ; ; . . . . : . . . . . . . . . ., ,.,.,__ ,,_, .. -· •···........:-..::...:.=.. Z::::::::::::.:...:,,,,r...:...._.·..:-. _ _ _ , ___ ..........,,__................;...,.·m_,;;;.;~?.:.,....=::;..;:.\._¾>=-.::-...:......:...<=z ,:.......   ~.1--,:.,..:..............:




Official Form 106G                                                                  Schedule G: Executory Contracts and Unexpired Leases                                                                                                                                                               page_of_ ·
                 Case 20-20178                     Doc 1              Filed 01/08/20 Entered 01/08/20 12:22:07                       Desc Volp
                                                                              Page 33 of 54

 Fill in this information to identify your case:

 Debtor 1
                     FirstName                       Middle Name                 Last Name


 Debtor2
 (Spouse, if filing) First Name                      Middle Name                 Last Name


 United States Bankruptcy Court for the: _ _ _ _ _ District of _ _ _ __

 Case number
  (If known)
                                                                                                                                             D   Check if this is an
                                                                                                                                                 amended filing

Official Form 106H
Schedule H: Your Codebtors                                                                                                                                 12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

 1. ~you have any co debtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
      1.:1 No
      D    Yes
 2. Within the last 8 years, have you lived in a community property state or territory? ( Community property states and territories include
    Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
      D    No. Go to line 3.
      D    Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
           0     No
           D     Yes. In which community state or territory did you live? _ _ _ _ _ _ _ _. Fill in the name and current address of that person.



                  Name of your spouse, former spouse, or legal equivalent



                  Number            Street



                  City                                             State                     ZIP Code

 3.   In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
       shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
       Schedule D (Official Form 1060), Schedule EIF (Official Form 106EIF), or Schedule G (Official Form 1OGG). Use Schedµle D,
       Schedule EIF, or Schedule G to fill out Column 2.

        Column 1: Your codebtor                                                                            Column 2· The creditor to whom you owe the debt

                                                                                                           Check all schedules that apply:

~         Name
                                                                                                           D   Schedule D, line ___
                                                                                                           D   Schedule E/F, line ___
          Number           Street                                                                          D   Schedule G, line ___

          Citv                                                        State                   ZIP Code


~         Name
                                                                                                           D   Schedule D, line ___
                                                                                                           D   Schedule E/F, line ___
          Number           Street                                                                          D   Schedule G, line ___

          Cltv                                                        State                   ZIP Code


~        Name
                                                                                                           D   Schedule D, line ___
                                                                                                           D   Schedule E/F, line ___
         Number            Street
                                                                                                           D   Schedule G, line ___

          City                                                        State                   ZIP Code

·~-
Official Form 106H                                                            Schedule H: Your Codebtors                                           page1 of_
                    Case 20-20178                 Doc 1         Filed 01/08/20 Entered 01/08/20 12:22:07                         Desc Volp
                                                                        Page 34 of 54
            ,,

 Debtor 1                                                                                      Case number (lfknown)1_ _ _ _ _ _ _ _ _ _ _ _ _ __
                    First Name      Middle Name     Last Name




                    Additional Page to List More Codebtors

          Column 1: Your codebtor                                                                  Column 2: The creditor to whom you owe the debt

                                                                                                    (?heck all schedules that apply:
 3,_

           Name                                                                                     •    Schedule D, line _ _ _

                                                                                                    •    Schedule E/F, line _ _

           Number          Street                                                                   •    Schedule G, line _ _ _


           Ci                                             State                   ZIP Code

 3,_

           Name                                                                                     •    Schedule D, line _ _ _

                                                                                                    •    Schedule E/F, line _ _

           Number          Street                                                                   •    Schedule G, line _ _ _


           City                                           State                   ZIP Code

 3,
   -
           Name                                                                                     •    Schedule D, line _ _ _

                                                                                                    •    Schedule E/F, line _ _ _

           Number          Street                                                                   •    Schedule G, line _ _ _


           City                                           State                   ZIP Code

 3,
      -
           Nanie                                                                                    •    Schedule D, line _ _ _

                                                                                                    •    Schedule E/F, line _ _ _

           Number          Street                                                                   •    Schedule G, line _ _ _


                                                          State                   ZIP Code



           Name                                                                                      •   Schedule D, line _ _ _

                                                                                                     •   Schedule E/F, line _ _ _

           Number          Street                                                                    •   Schedule G, line _ _ _


           c·                                             State                   ZIP Code



           Name                                                                                      •   Schedule D, line_.__

                                                                                                     •   Schedule E/F, line_·__

           Number          Street                                                                    •   Schedule G, line _ _ _


           Ci                                             State                   ZIP Code



           Name                                                                                      •   Schedule D, line _ _ _ .

                                                                                                     •   Schedule E/F, line _ _ _

           Number          Street                                                                    •   Schedule G, line _ _ _


           City                                           State                   ZI.P Code



           Name                                                                                      •   Schedule D, line _ _ _

                                                                                                     •   Schedule E/F, line_.__

           Number          Street                                                                    •   Schedule G, line _ _ _




Official Form 106H                                                Schedule H: Your Codebtors                                           oaae   of
                   Case 20-20178                    Doc 1               Filed 01/08/20 Entered 01/08/20 12:22:07                        Desc Volp
                                                                                Page 35 of 54
      \,

 Fill in this information to identify your case:

 Debtor 1
                      First Name                       Middle Name                   Last Name

 Debtor 2
 (Spouse, iffillng) First Name                         Middle Name                   Last Name


 United States Bankruptcy Court for the: _ _ _ _ _ District                     of _ _ _ __

 Case number
 (If known)
                                                                                                                                                 D   Check if this is an
                                                                                                                                                     amended filing

Official Form 106H
Schedule H: Your Codebtors                                                                                                                                     12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the lefl Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

 1. Do)'OU have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
       (ti No
      0      Yes
 2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
      Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
       D     No. Go to line 3.
      0      Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
             0      No
             0      Yes. In which community state or territory did you live? _ _ _ _ _ _ _ _. Fill in the name and current address of that person.



                    Name of your spouse, former spouse, or legal equivalent



                    Number            Street



                    City                                             State                       ZIP Code


 3.   In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
      shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
       Schedule D (Official Form 106D), Schedule EIF (Official Form 10GEIF), or Schedule G (Official Form 1OGG). Use Schedµle D,
       Schedule EIF, or Schedule G to fill out Column 2.

           Column 1: Your codebtor                                                                             Column 2: The creditor to whom you owe the debt

                                                                                                               Check all schedules that apply:

~           Name                                                                                               •   Schedule D, line_-_ _

                                                                                                               •   Schedule E/F, line ___
            Number           Street
                                                                                                               •   Schedule G, line ___

           Citv                                                         State                     ZIP Code


~           Name                                                                                               •   Schedule D, line ___

                                                                                                               •   Schedule E/F, line ___
            Number           Street
                                                                                                               •   Schedule G, line ___

            Citv                                                        State                     ZIP Code


~           Name                                                                                               •   Schedule D, line ___

                                                                                                               •   Schedule E/F, line ___
            Number           Street
                                                                                                               •   Schedule G, line ___

            City                                                        State                     ZIP Code



Official Form 106H                                                                Schedule H: Your Codebtors                                           page1 of_
               Case 20-20178                     Doc 1      Filed 01/08/20 Entered 01/08/20 12:22:07                           Desc Volp
                                                                    Page 36 of 54
       ..
 Debtor 1
                   r ·'
                                                                                                Case number (if known),_ _ _ _ _ _ _ _ _ _ _ _ _ __
                 First Name        Middle Name       Last Name




                 Additional Page to List More Codebtors

       Column 1: Your codebtor                                                                       Column 2: The creditor to whom you owe the debt

                                                                                                     (?heck all schedules that apply:


        Name
                                                                                                     •    Schedule D, line ___

                                                                                                     •    Schedule E/F, line ___

        Number            Street                                                                     •    Schedule G, line ___


        Ci                                                State                    ZIP Code

 3.
   -
        Name                                                                                         •    Schedule D, line ___

                                                                                                     •    Schedule E/F, line ___

        Number            Street                                                                     •    Schedule G, line ___


        City                                              State                    ZIP Code

 3._
        Name                                                                                         •    Schedule D, line ___

                                                                                                     •    Schedule E/F, line ___

        Number            Street                                                                     •    Schedule G, line ___


        City                                               State                   ZIP Code

 3._
        Name                                                                                          •   Schedule D, line ___

                                                                                                      •   Schedule E/F, line ___

        Number            Street                                                                      •   Schedule G, line ___


        Ci                                                 State                   ZIP Code



        Name                                                                                          •   Schedule D, line ___

                                                                                                      •   Schedule E/F, line ___

        Number            Street                                                                      •   Schedule G, line ___


        Ci                                                 State                   ZIP Code



        Name                                                                                          •   Schedule D, line ___

                                                                                                      •   Schedule E/F, line ___

        Number            Street                                                                      •   Schedule G, line ___


        Cl                                                 State                   ZIP Code



        Name                                                                                          •   Schedule D, line ___

                                                                                                      •   Schedule E/F, line ___

        Number            Street                                                                      •   Schedule G, line ___


        Cl                                                 State                   ZIP Code



        Name                                                                                          •   Schedule D, line ___

                                                                                                      •   Schedule E/F, line ___

        Number            Street                                                                      •   Schedule G, line ___




Official Form 106H                                                 Schedule H: Your Codebtors                                           page_of_
              Case 20-20178            Doc 1           Filed 01/08/20 Entered 01/08/20 12:22:07                                Desc Volp
                                                               Page 37 of 54


 Fill in this information to identify your case:


 Debtor1
                    First Name           Middle Name             Last Name

 Debtor 2
 (Spouse, if filing) First Name          Middle Name             Last Name


 United States Bankruptcy Court for the: _ _ _ _ _ District of _ _ _ __

 Case number                                                                                        Check if this is:
 (If known)
                                                                                                    0     An amended filing
                                                                                                    0     A supplement showing postpetition chapter 13
                                                                                                          income as of the following date:
Official Form 1061
                                                                                                          /Jt  tJf - ,J,0 W
                                                                                                          MM/ DD/ YYYY

Schedule I: Your Income                                                                                                                             12/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the tap of any additional pages, write your name and case number (if known). Answer every question.


                   Describe Employment


1. Fill in your employment
    information.                                                       Debtor 1                                      Debtor 2 or non-filing spouse

    If you have more than one job,
    attach a separate page with
    information about additional       Employment status            O6,mployed                                       0    Employed
    employers.                                                      l:t'Not
                                                                         employed                                    0    Not employed
    Include part-time, seasonal, or
    self-employed work.
                                       Occupation
    Occupation may include student
    or homemaker, if it applies.
                                       Employer's name


                                       Employer's address
                                                                    Number    Street                               Number     Street




                                                                    City               State   ZIP Code            City                  State   ZIP Code

                                       How long employed there?



                   Give Details About Monthly Income

    Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
    spouse unless you are separated.
    If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
    below. If you need more space, attach a separate sheet to this form.

                                                                                               For Debtor 1        For Debtor 2 or
                                                                                                                   non-filing spouse
 2. List monthly gross wages, salary, and commissions (before a.II payroll
      deductions). If not paid monthly, calculate what the monthly wage would be.      2.      $._ _ _ __               $_ _ _ _ __

 3. Estimate and list monthly overtime pay.                                            3.   +$_ _ __              +$_ _ __


 4. Calculate gross income. Add line 2 + line 3.                                       4.



Official Form 1061                                            Schedule I: Your Income                                                            page 1
                 Case 20-20178                            Doc 1              Filed 01/08/20 Entered 01/08/20 12:22:07                                                Desc Volp
                                                                                     Page 38 of 54

Debtor 1
                    ~tNa{i/4             Middle Name                Last Name
                                                                                                                                         Case number (if known),_ _ _ _ _ _ _ _ _ _ _ _ _ __



                                                                                                                                        For Debtor 1      For Debtor 2 or
                                                                                                                                                          non-filing spouse
                                                                                                                                                            $. _ _ _ __
      Copy line 4 here ...............................................................................................   •   4.         $_ _ _ _ _


 5. List all payroll deductions:

       5a. Tax, Medicare, and Social Security deductions                                                                     5a.        $                   $
       5b. Mandatory contributions for retirement plans                                                                      5b.        $                   $
       5c. Voluntary contributions for retirement plans                                                                      5c.        $                   $
       5d. Required repayments of retirement fund loans                                                                      5d.        $                   $
       5e. Insurance                                                                                                         5e.        $                   $
       5f. Domestic support obligations                                                                                      5f.        $                   $

       5g. Union dues                                                                                                        5g.        $                   $
       5h. Other deductions. Specify: _ _ _ _ _ _ _ _ _ _ _ _ __                                                             5h. +$                       + $

  6. Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 5g + 5h.                                             6.         $                   $

  7. Calculate total monthly take-home pay. Subtract line 6 from line 4.                                                      7.        $                   $

 B.    List all other income regularly received:
        Ba. Net income from rental property and from operating a business,
            profession, or farm
             Attach a statement for each property and business showing gross
             receipts, ordinary and necessary business expenses, and the total                                                                               $._ _ _ __
             monthly net income.                                                                                             Ba.
        Bb. Interest and dividends                                                                                           Bb.        $._ _ _ _ __         $._ _ _ __
        Be. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
              Include alimony, spousal support, child support, maintenance, divorce                                                     $_ _ _ __            $_ _ _ _ _
              settlement, and property settlement.                                                                           Be.
                                                                                                                             Bd.        $._ _ _ __           $ _ _ _ __
        Bd. Unemployment compensation
        Be. Social Security                                                                                                  Be.        $   f;/1~            $_ _ _ __

        Bf. Other government assistance that you regularly receive
              Include cash assistance and the value (if known) of any non-cash assistance
              that you receive, such as food stamps (benefits under the Supplemental
              Nutrition Assistance Program) or housing subsidies.
              Specify:_____________________                                                                                  Bf.        $                    $

        Bg. Pension or retirement income                                                                                     Bg.        $                    $
        Bh. Other monthly income. Specify: _ _ _ _ _ _ _ _ _ _ _ __                                                          Bh. +$                        +$

  9. Add all other income. Add lines Ba + Bb + Be+ Bd + Be + Bf +Bg + Bh.                                                     9.    I   $
                                                                                                                                                       II    $
                                                                                                                                                                                    I
 1o. Calculate monthly income. Add line. 7 + line 9.
     Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.                                               10.   1 $ f417'lc. 1+1         $
                                                                                                                                                                                    I= 1$                   /1/
 1"1. State all other regular contributions to the expenses that you list in Schedule J.                                                                                                             //
       Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
       friends or relatives.
       Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
       Specify:________________________                                                                                                                                       11.   +   $   /& 1   (•'fl/
 12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
     Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies                                                       12.
                                                                                                                                                                                        Combined
                                                                                                                                                                                        monthly income
  13. Do/ou expect an increase or decrease within the year after you file this form?
         ~'~o.
        0     Yes. Explain:


Official Form 1061                                                                          Schedule I: Your Income                                                                         page 2
                 Case 20-20178                   Doc 1           Filed 01/08/20 Entered 01/08/20 12:22:07                                  Desc Volp
                                                                         Page 39 of 54


   Fill in this information to identify your case:

   Debtor 1                                                                                                 Check if this is:
                         First Name                Middle Name              Last Name

   Debtor2                                                                                                  D An amended filing
   (Spouse, if filing)   First Name                Middle Name              Last Name

                                                                                                            D A supplement showing postpetition chapter 13
   United States Bankruptcy Court for the: _____ District of _ _ _ __                                           expenses as of the following date:
   Case number                                                                                                  MM/ DD/ YYYY
   (If known)




 Official Form 106J
 Schedule J: Your Expenses                                                                                                                                   12/15

 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
 ii;tformation. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
 (if known). Answer every question.

                         Describe Your Household

 1. Is !}!is a joint case?

    ~     No. Go to line 2.
    0     Yes. Does Debtor 2 live in a separate household?

                  0      No
                  D      Yes. Debtor 2 must file Offici   Form 106J-2, Expenses for Separate Household of Debtor 2.

 2. Do you have dependents?
                                                                                                Dependent's relationship to         Dependent's   Does dependent live
    Do not list Debtor 1 and                      0   Yes. Fill out this information for Debtor 1 or Debtor 2                       age           with you?
    Debtor 2.                                         each dependent.. ........................ - - - - - - - - - - - -
                                                                                                                                                  0    No
    Do not state the dependents'
    names.                                                                                                                                        0    Yes
                                                                                                                                                  0    No
                                                                                                                                                  0    Yes
                                                                                                                                                  0    No
                                                                                                                                                  0    Yes
                                                                                                                                                  0    No
                                                                                                                                                  0    Yes
                                                                                                                                                  0    No
                                                                                                                                                  0    Yes

· 3. Do your expenses include
    expenses of people other than
:.__}'ourself and your dependents?

                   Estimate Your Ongoing Monthly Expenses

  Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
: expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in t~e
  applicable date.
· Include expenses paid for with non-cash government assistance if you know the value of
 such assistance and have included it on Schedule I: Your Income (Official Form 1061.)                                                 Your expenses

  4. The rental or home ownership expenses for your residence. Include first mortgage payments and
     any rent for the ground or lot.                                                                                          4.
                                                                                                                                            ,-1   /l,'
                                                                                                                                           ,-,.:...+-'------
                                                                                                                                      $_ _ _

      If not included in line 4:
       4a.      Real estate taxes                                                                                             4a.     $_ _ _ _ _ _ _ __

       4b.      Property, homeowners, or renter's insurance                                                                   4b.     $_ _ _ _ _ _ _ __

       4c.      Home maintenance, repair, and upkeep expenses                                                                 4c.     $_ _ _ _ _ _ _ _ _

       4d.      Homeowners association or condominium dues                                                                    4d.     $_ _ _ _ _ _ _ _ __


Official Form 106J                                                  Schedule J: Your Expenses                                                            page 1
              Case 20-20178                   Doc 1       Filed 01/08/20 Entered 01/08/20 12:22:07                        Desc Volp
                                                                  Page 40 of 54


 Debtor 1                                                                                  Case number (if known),_ _ _ _ _ _ _ _ _ _ _ _ _ __
                 First Name     Middle Name        Last Name




                                                                                                                      Your expenses

                                                                                                                      $_ _ _ _ _ _ _ __
 5. Additional mortgage payments for your residence, such as home equity loans                                 5.


 6. Utilities:

      Ba.   Electricity, heat, natural gas                                                                     Ba.    $
      Bb.   Water, sewer, garbage collection                                                                   6b.    $
      Be.   Telephone, cell phone, Internet, satellite, and cable services                                     Be.    $
      Bd.   Other. Specify: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                             6d.    $          'lo
 7. Food and housekeeping supplies                                                                             7.     $
 8. Childcare and children's education costs                                                                   8.     $
 9. Clothing, laundry, and dry cleaning                                                                        9.     $
10. Personal care products and services                                                                        10.    $
11. Medical and dental expenses                                                                                11.    $
12. Transportation. Include gas, maintenance, bus or train fare.
                                                                                                                      $
    Do not include car payments.                                                                               12.

13.   Entertainment, clubs, recreation, newspapers, magazines, and books                                       13.    $
14.   Charitable contributions and religious donations                                                         14.    $
15. Insurance.
    Do not include insurance deducted from your pay or included in lines 4 or 20.

      15a. Life insurance                                                                                      15a.   $
      15b. Health insurance                                                                                    15b.   $       l~
      15c. Vehicle insurance                                                                                   15c.   $         ZJ
      15d. Other insurance. Specify:._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                          15d.   $

16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                                  16.    $

17. Installment or lease payments:

      17a. Car payments for Vehicle 1                                                                          17a.   $     d.{7_, t!JC)
      17b. Car payments for Vehicle 2                                                                          17b.   $
      17c. Other. Specify:_ _ _ _ _ _ _ _ _ _ _ _~ - - - - - - -                                               17c.   $
      17d. Other. Specify:_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                               17d.   $

18. Your payments of alimony, maintenance, and support that you did not report as deducted from
    your pay on line 5, Schedule I, Your Income (Official Form 1061).                                           18.
                                                                                                                      $

19. Other payments you make to support others who do not live with you.
      Specify:_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                                      19.   $

20.   Other real property expenses na.t included in lines 4 or 5 of this form or on Schedule I: Your Income.

      20a. Mortgages on other property                                                                         20a.   $
      20b. Real estate taxes                                                                                   20b.   $
      20c. Property, homeowner's, or renter's insurance                                                        20c.   $
      20d. Maintenance, repair, and upkeep expenses                                                            20d.   $

      2oe. Homeowner's association or condominium dues                                                         20e.   $


Official Form 106J                                             Schedule J: Your Expenses                                               page 2
                Case 20-20178              Doc 1         Filed 01/08/20 Entered 01/08/20 12:22:07                           Desc Volp
                                                                 Page 41 of 54
                   I    <



 Debtor 1                                                                                       Case number (Ir known) _ _ _ _ _ _ _ _ _ _ _ _ _ __
                 First Name                       Last Name




21.    Other. Specify:                                                                                          21.    +$


22.    Calculate your monthly expenses.

       22a. Add lines 4 through 21.                                                                            22a.    $      ffttJt/7
                                                                                                                                I
       22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Offi.cial Form 106J-2                   22b.     $
       22c. Add line 22a and 22b. The result is your monthly expenses.                                         22c.    $     ..(otfr
23. Calculate your monthly net income.

      23a.   Copy line 12 (your combined monthly income) from Schedule I.                                      23a.     $   l~J1•
      23b.   Copy your monthly expenses from line 22c above.                                                   23b.    -$    ~oqq
      23c.   Subtract your monthly expenses from your monthly income.
             The result is your monthly net income.                                                             23c.
                                                                                                                        $   I? /2..3
· 24. Do you expect an increase or decrease in your expenses within the year after you file this form?

      For example, do you expect to finish paying for your car loan within the year or do you expect your
      mortg.age payment to increase or decrease because of a modification to the terms of your mortgage?

      0   No.
      D Yes.           Explain here:




Official Form 106J                                            Schedule J: Your Expenses                                                   page 3
                    Case 20-20178               Doc 1            Filed 01/08/20 Entered 01/08/20 12:22:07                              Desc Volp
                                                                         Page 42 of 54
            \'.            _t



Flil in this information to identify your case:

Debtor 1
                      First Name               Middle Name                Last Name

Debtor 2
(Spouse, if filing) First Name                 Middle Name                Last Name


United States Bankruptcy Court for the: _ _ _ _ _            District of _ _ _ __
Case number
(If known)
                                                                                                                                          D Check if this is an
                                                                                                                                             amended filing



  Official Form 106Dec
  Declaration About an Individual Debtor's Schedules                                                                                                   12/15

  If two married people are filing together, both are equally responsible for supplying correct information.

  You must file this form whenever you file bankruptcy schedules or amended schedules, Making a false statement, concealing property, or
  obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
  years, or both.18 U.5.C. §§ 152, 1341, 1519, and 3571.




  -SignBelow


       Dio/You pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

        ii No
        D         Yes. Name of person _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ . Attach Bankruptcy Petition Preparer's Notice, Declaration, and
                                                                                                      Signature (Official Form 119).




       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.


                                              4~l
                                                                              Signature of Debtor 2


         Date       af ., (} y, "),{) :;,,i)
                    MM/    DD      /   YYYY
                                                                              Date _ _ _ _ _ __
                                                                                      MM/ DD/   YYYY




  Official Form 106Dec                                             Declaration About an Individual Debtor's Schedules
                   Case 20-20178                Doc 1           Filed 01/08/20 Entered 01/08/20 12:22:07                            Desc Volp
                                                                        Page 43 of 54
            r~             _t




   Fill in this information to identify your case:


   Debtor 1
                          First Name              Middle Name               Last Name

   Debtor2
   (Spouse, if filing) First Name                 Middle Name               Last Name


   United States Bankruptcy Court for the: _____ District of _ _ _ __

   Case number
   (If known)                                                                                                                         D Check if this is an
                                                                                                                                         amended filing




 Official Form 107
 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                       04/16
 Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for supplying correct
 information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
 number (if known). Answer every question.


                      Give Details About Your Marital Status and Where You Lived Before


   1. What is your current marital status?

        0        Mfuried
        ~·~~ .married

   2. Duri,pef(he last 3 years, have you lived anywhere other than where you live now?

        ~No
        0        Yes. List all of the places you l_ived in the last 3 years. Do not include where you live now.

                  Debtor 1:                                            Dates Debtor 1       Debtor 2:                                      Dates Debtor 2
                                                                       lived there                                                         lived there


                                                                                            D   Same as Debtor 1                          •   Same as Debtor 1

                                                                      From                                                                    From    ---
                   Number              Street                                                   Number Street
                                                                      To                                                                      To




                   City                         State ZIP Code                                  City               State ZIP Code

                                                                                            D   Same as Debtor 1                          D   Same as Debtor 1

                                                                       From                                                                   -From _ __
                   Number              Street                                                   Number Street
                                                                      To                                                                      To




                   City                         State ZIP Code                                  City               State   ZIP Code


   3. W::1t;, the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
      st sand territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
                 No                                                                     .
        D        Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).




                      Explain the Sources of Your Income

Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                            page 1
               Case 20-20178                     Doc 1          Filed 01/08/20 Entered 01/08/20 12:22:07                                                                    Desc Volp
                                                                        Page 44 of 54


Debtor 1 ·                                                                                                                                  Case number (if known,__ _ _ _ _ _ _ _ _ _ _ _ __
                   First Name      Middle Name




 4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
    Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
    If YJU  are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

      9'No
      0       Yes. Fill in the details.




                                                                Sources of income             Gross income                                          Sources of income          Gross income
                                                                Check all that apply.         (before deductions and                                Check all that apply.      (before deductions and
                                                                                              exclusions)                                                                      exclusions)


               From January 1 of current year until             0   Wages, commissions,                                                             0   Wages, commissions,
                                                                                                                                                                               $._ _ _ _ _ __
                                                                    bonuses, tips              $_ _ _ _ _ _ __                                          bonuses, tips
               the date you filed for bankruptcy:
                                                                0   Operating a business                                                            0   Operating a business


               For last calendar year:
                                                                0   Wages, commissions,                                                             0   Wages, commissions,
                                                                    bonuses, tips              $_ _ _ _ _ _ __                                          bonuses, tips          $_ _ _ _ _ __
               (January 1 to December 31, .-===----'
                                                 yyyy
                                                                0   Operating a business                                                            0   Operating a business



               For the calendar year before that:               0   Wages, commissions,                                                             0   Wages, commissions,
                                                                    bonuses, tips              $_ _ _ _ _ __                                            bonuses, tips          $_ _ _ _ _ __
               (January 1 to December 31, .-:==-c-----'
                                                 yyyy
                                                                0   Operating a business                                                            0   Operating a business




  5. Did you receive any other income during this year or the two previou_s calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
      unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
      gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      Listjach source and the gross income from each source separately. Do not include income that you listed in line 4.

      BNo                                                   ·
      D       Yes. Fill in the details.



                                                                Sources of income              Gross income from                                     Sources of income         Gross income from
                                                                Describe below.                each source                                           Describe below.           each source
                                                                                               (before deductions and                                                          (before deductions and
                                                                                               exclusions)                                                                     exclusions)



                From January 1 of current year until                                        $_ _ _ _ _ _ _ - - - - - - - - - $_ _ _ _ _ __
                the date you filed for bankruptcy:                                          $_ _ _ _ _ _ _ - - - - - - - - - $_ _ _ _ _ __

                                                                                                                                             - -- - - - - - - - - -...~-------
                                                                                                                                            .. ..
                                                                                           .~,-····-··----··--··---····-···-""···---··•··-·-·--


                                                                                           $_ _ _ _ _ __                                                                       $_ _ _ _ _ _ __
                For last calendar year:
                                                                                           $_ _ _ _ _ __                                                                       $_ _ _ _ _ _ _ _
                (January 1 to December 31, _ _ )
                                                 yyyy
                                                                                           $_ _ _ _ _ _ __                                                                     $_ _ _ _ _ _ __



                For the calendar year before that:                                         $_ _ _ _ _ _ __                                                                     $_ _ _ _ _ __

          '     (January 1 to December 31, _ _ )                                           $_ _ _ _ _ __                                                                       $_ _ _ _ _ _ _
                                                 yyyy
                                                                                           $_ _ _ _ _ __                                                                       $_ _ _ _ _ __




Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                   page2
             Case 20-20178                     Doc 1         Filed 01/08/20 Entered 01/08/20 12:22:07                              Desc Volp
                                                                     Page 45 of 54


Debtor 1                                                                                           Case number {if known),_ _ _ _ _ _ _ _ _ _ _ _ _ __
               First Name       Middle Name           Last Name




              List Certain Payments You Made Before You Filed for Bankruptcy



 s. Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

     'No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101 (8) as
          "incurred by an individual primarily for a personal, family, or household purpose."
               During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?

               0    No. Go to line 7.

               0    Yes. List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the
                         total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                         child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.
               • Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment

     D     Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
               During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

               D    No. Go to line 7.

               0    Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                         creditor. Do not include payments for domestic support obligations, such as child support and
                         alimony. Also, do not include payments to an attorney for this bankruptcy case.


                                                                      Dates of      Total amount paid       Amount you still owe     Was this payment for ...
                                                                      payment


                                                                                    $_ _ _ _ _ _ _ _ $_ _ _ _ _ _ __
                       Creditors Name
                                                                                                                                     D Mortgage
                                                                                                                                     0   Car

                       Number   Street                                                                                               0   Credit card

                                                                                                                                     0   Loan repayment

                                                                                                                                     0   Suppliers or vendors

                      City                    Stale        ZIP Code
                                                                                                                                     0   Other _ _ _ __



                                                                                    $_ _ _ _ _ _ _ _       $_ _ _ _ _ _ __
                                                                                                                                     0   Mortgage
                       Creditors Name
                                                                                                                                     D Car
                       Number   Street                                                                                               0   Credit card

                                                                                                                                     0   Loan repayment

                                                                                                                                     0   Suppliers or vendors
                                                                                                                                     0   Other _ _ _ __
                      City                    State        ZIP Code




                                                                                    $_ _ _ _ _ _ __ $_ _ _ _ _ _ __
                                                                                                                                     0   Mortgage
                       Creditors Name
                                                                                                                                     0   Car

                       Number   Street                                                                                               0   Credit card

                                                                                                                                     0   Loan repayment

                                                                                                                                     0   Suppliers or vendors
                                                                                                                                     0   Other _ _ _ __
                      City                    State        ZIP Code




------------------------------------------------~------------
Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                           page 3
              Case 20-20178                         Doc 1             Filed 01/08/20 Entered 01/08/20 12:22:07                                                 Desc Volp
                        ..                                                    Page 46 of 54


Debtor 1                                                                                                           Case number (ifknown)c__ _ _ _ _ _ _ _ _ _ _ _ _ __
                   First Name         Middle Name           Last Name




  7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
     Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
     corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
     agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
     su<j1 as child support and alimony.

     cg' No
     D     Yes. List all payments to an insider.
                                                                                 Dates of   Total amount                  Amount you still          Reason for this payment
                                                                                 payment    paid                          owe


                                                                                            $_ _ _ __                 $_ _ _ __
             Insiders Name



             Number          Street




            City                                    State   ZIP Code
                                                                                                                                 .   ···•- .,.... ...                          ·······-····· ....   ---
                                                                                            $                         $
             Insiders Name


             Number          Street




            City                                    Slate   ZIP Code


  B. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
     an insider?
                                                                                                                                                 L
     z e payments on debts guaranteed or cosigned by an insider.



     0     Yes. List all payments that benefited an insider.

                                                                                Dates of        Total amount            Amount you still           Reason for this payment
                                                                                payment         paid                    owe
                                                                                                                                                   Include creditor's name··-·-··-•·--·----.

                                                                                            $_ _ _ _ _ $_ _ _ __
            Insiders Name



            Number       Street




            City                                    State   ZIP Code

                                                                                                        ·•·············~·-····                  ·1-------~


                                                                                            $______ - - - - - -                                                                                           ;
            Insiders Name



            Number       Street




           .()ity···                                State   211;' c::.o~e....



Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                    page4
             Case 20-20178                          Doc 1             Filed 01/08/20 Entered 01/08/20 12:22:07                                                         Desc Volp
                                                                              Page 47 of 54
                   ..
Debtor 1                                                                                                                          Case number (if known),_ _ _ _ _ _ _ _ _ _ _ _ _ __
                First Name            Middle Name            Last Name




                Identify Legal Actions, Repossessions, and Foreclosures

 9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
     List all JlUCh matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
     an~6ntract disputes.

     152( No
     D     Yes. Fill in the details.
                                                                      Nature of the case                                   Court or agency                                       Status of the case


            Casetitle._ _ _ _ _ _ _ _ _ _ _ _
                                                                  1                                                       Court Name
                                                                                                                                                                                 D   Pending

                                                                                                                                                                                 0   Onappeal

                                                                                                                          Number      Street                                     0   Concluded

            Case number _ _ _ _ _ _ _ _ __
                                                                                                                          City                     State    ZIP Code
                                                                  L ...                         ·--· ·····-··•-·-·-·•-·


            Case title_ _ _ _ _ _ _ _ _ _ _ _ ,
                                                                                                                          Court Name                                             •   Pending

                                                                                                                                                                                 •   On appeal

                                                                                                                          Number      Street                                     •   Concluded

            Case number _ _ _ _ _ _ _ _ __
                                                                      l                                                   City                     State    ZIP Code


 10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
     ci,~k all that apply and fill in the details below.                                                          ,.

     156   No. Go to line 11.
     0     Yes. Fill in the information below.

                                                                                Describe the property                                                        Date             Value of the property



                                                                                                                                                                               $_ _ _ _ __
                 Creditor's Name



                 Number      Street                                             Explain what happened

                                                                                0    Property was repossessed.
                                                                                D    Property was foreclosed.
                                                                                D    Property was garnished.
                                                                                0
                ~--------------------·Property
                 City
                                          '=~-----
                                               was attached, seized, or levied.
                                                    State   ZIP Code

                                                                                Describe the property
                                                                                                                                 1.••~-----~,,. ,,_,,,......,,_- - - - - - - - - ~ - - - - ·
                                                                                                                                                             Date               Value of the proper!)



                                                                                                                                                                               $_ _ _ _ __
                 Creditor's Name                                                                                                                           j-'"
                 Number      Street
                                                                                Explain what happened


                                                                                0    Property was repossessed.
                                                                                0    Property was foreclosed.

                 City                               State   ZIP Code
                                                                                D    Property was garnished.
                                                                                D    Property was attached, seized, or levied.



Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                               pages
              Case 20-20178                         Doc 1         Filed 01/08/20 Entered 01/08/20 12:22:07                                Desc Volp
                                                                          Page 48 of 54


Debtor 1                a.~ (
                  First Name    MiddleName                 Last Name
                                                                                                            Case number (if known),_ _ _ _ _ _ _ _ _ _ _ _ _ _ __




 11. ;i:ithi 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
     ac unts or refuse to make a payment because you owed a debt?                 ·
           No
     D     Yes. Fill in the details.

                                                                   Describe· the action the creditor took                       Date action       Amount
                                                                                                                                was taken
           Creditors Name

                                                                                                                                                  $_ _ _ _ _ _ __
           Number      Street




           City                           ,State.   ZIP Code       Last 4 digits of account number: XXXX-_ _ _ _


 12. w~·t• in 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
     er. ditors, a court-appointed receiver, a custodian, or another official?
           No
     D     Yes


iii!              List Certain Gifts and Contributions


  13. Wi~" 2 years before you filed for bank~uptcy, did you give any gifts with a total value of more than $600 per person?

     ii    No
     D     Yes. Fill in the details for each gift.


            Gifts with a total value of more than $600             Describe the gifts                                            Dates you gave      Value
            per person                                                                                                           the gifts



                                                                                                                                                    $ _ _ _ _ __
           Person to Whom You Gave the Gift

                                                                                                                                                    $._ _ _ __


           Number      Street


           City                           State     ZIP Code

           Person's r~lationship to you


           Gifts with a total value of more than $600              Describe the gifts                                            Dates you gave     Value
           per person                                                                                                            the gifts


                                                                                                                                                    $_ _ _ __
           Person to Whom You Gave the Gift

                                                                                                                                                    $_ _ _ __



           Number      Street


           City                           State     ZIP Code

           Person's relationship to you _ _ _ _ __



Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 6
             Case 20-20178                        Doc 1             Filed 01/08/20 Entered 01/08/20 12:22:07                                       Desc Volp
                                                                            Page 49 of 54


Debtor 1                                                                                                         Case number (if known),_ _ _ _ _ _ _ _ _ _ _ _ _ __
                   First Name      Middle Name               Last Name




 14. Witiin 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

     1:9 No
     D     Yes. Fill in the details for each gift or contribution.

            Gifts or contributions to charities                     Describe what you contributed                                         Date you,         Value
            that total more than $600                                                                                                     contributed



                                                                                                                                                            $_ _ _ _ __
           Charity's Name


                                                                                                                                                            $._ _ _ __



           Number       Street




           City           State        ZIP Code




Mill               List Certain Losses

  15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
     disjster, or gambling?

     ~No
     D     Yes. Fill in the details.

            Describe the property you lost and                       Describe any insurance coverage for the loss                         Date of your      Value of property
            how the loss occurred                                                                                                         loss              lost
                                                                     Include the amount that insurance has paid. List pending insurance
                                                                     claims on line 33 of Schedule AIB: Property.
           ~--------------"-~---------------------·---
                                                                                                                                                            $_ _ _ _ __




                  List Certain Payments or Transfers

  16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
      you consulted about seeking bankruptcy or preparing a bankruptcy petition?
      ln~de any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

     ~     No
     D     Yes. Fill in the details.

                                                                     Description and value of any prop11rtytransferred                    Date payment or   Amount of payment
                                                                                                                                          transfer was
            Person Who Was Paid                                                                                                           made


            Number        Street                                                                                                                            $ _ _ _ _ __


                                                                                                                                                            $_ _ _ _ __

            City                         State    ZlP Code



            Email or website address


            Person Who Made the Payment, if Not You



Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                            page7
                 Case 20-20178                          Doc 1              Filed 01/08/20 Entered 01/08/20 12:22:07                                   Desc Volp
                                                                                   Page 50 of 54
          \<               ...
     .,
Debtor 1                                                                                                             Case number (if known),_ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                        First Name        Middle Name               Last Name




                                                                            Description and value of any property transferred               Date payment or         Amount of
                                                                                                                                            transfer was made       payment


                Person Who Was Paid
                                                                                                                                                                   $._ _ _ __

                Number           Street
                                                                                                                                                                   $_ _ _ __



                City                           Slate    ZIP Code




                Email or website address


                Person Who Made the Payment, if Not You


 17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
     promised to help you deal with your creditors or to make payments to your creditors?
     Dofoot include any payment or transfer that you listed on line 16.

     d         No
     0         Yes. Fill in the details.

                                                                            Description and value of any property transferred                Date payment or       Amount of payment
                                                                                                                                             transfer was

                Person Who Was Paid                                      ,--------------------------,                                        made


                                                                                                                                                                   $_ _ _ _ __
                 Number          Street


                                                                                                                                                                   $_ _ _ __

                 City                           State   ZIP Code

  1B. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
     transferred in the ordinary course of your business or financial affairs?                               .
     I I de both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
         ot include gifts and transfers that you have already listed on this statement.
               No
     D         Yes. Fill in the details.

                                                                            Description and value of property         Describe any property or payments received      Date transfer
                                                                            transferred                               or debts paid in exchange                       was made

                Person Who Received Transfer


                Number           Street




                City                           State    ZIP Co de


                Person's relationship to you _ _ _ _ __



                Person Who Received Transfer


                Number           Street




                City                           State    ZIP Code

                Person's relationship to you _ _ _ _ __

Official Form 107                                          Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 8
                 Case 20-20178                        Doc 1          Filed 01/08/20 Entered 01/08/20 12:22:07                                         Desc Volp
                   ...                                                       Page 51 of 54
           "-
     '1'




Debtor 1                      ~vtl
                       First Name
                                          (,
                                       Middle Name
                                                            <:fkl
                                                             Last Name
                                                                                                                Case number (if known)




 19. Within 1 O years before you filed for bankruptcy, did you transfer any property to a self-settled tr!,lst or similar device of which you
     arefa beneficiary? (These are often called asset-protection devices.)

     ii No
     0     Yes.        Fill in the details.
                                                                     Description and value of the property transferred                                             Date transfer
                                                                                                                                                                   was made


            Name of trust




                 List Certain Flnanclal Accounts, Instruments, Safe Deposit Boxes, and Storage Units

 20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
     closed, sold, moved, or transJerred?
       cl e checking, savings, money market, or other financial accounts; certificates of deposit;_ shares in banks, credit unions,


     ?.:
     br erage houses, pension funds, cooperatives, associations, and other financial institutions.


     0
           No
           Yes. Fill in the details.
                                                                         Last 4 digits of account number   Type of account or            Date account was       Last balance before
                                                                                                           instrument                    closed, sold, moved,   closing or transfer
                                                                                                                                         or transferred

                Name of Financial Institution                                                                                                                   $ _ _ _ __
                                                                         XXXX-_ -          -     -         0   Checking

                Number        Street                                                                       D Savings
                                                                                                           D Money market
                                                                                                           0   Brokerage
                City                          State   ZIP Code
                                                                                                           D0ther_~--


                                                                         XXXX-_       __ _                 D Checking                                           $ _ _ _ __
                Name of Financial Institution
                                                                                                           D Savings
                Number        Street                                                                       0   Money market

                                                                                                           D Brokerage
                                                                                                           D0ther_ _ __
                City                          State   ZIP Code


 21. ~oou now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
     s      urities, cash, or other valuables?
            No                          .
     0      Yes. Fill in the details.
                                                                         Who else had access to it?                    Describe the contents                           Do you still
                                                                                                                                                                       have it?

                                                                                                                                                                       0   No
                Name of Financial Institution                        Name
                                                                                                                                                                       D   Yes


                Number        Street                                 Number      Street


                                                                     City          State       ZIP Code
                City                          State   ZIP Code



Official Form 107                                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 9
                          Case 20-20178                                            Doc 1                Filed 01/08/20 Entered 01/08/20 12:22:07                                        Desc Volp
                                   _.,                                                                          Page 52 of 54
      .,                     ..,


Debtor 1                                                                                                                                              Case number (if k n o w n ) ' - - - - - - - - - - - - - - - -
                             First Name                          Middle Name                Last Name




22. Ha.J',you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
    [3 No
      0      Yes. Fill in the details.
                                                                                                   Who else has or had access to it?                       Describe the contents                        Do you still
                                                                                                                                                         - , - - - - - - - - - - - - - - - - - have it?

                                                                                                                                                                                                         • No
                   Name of Storage Facility                                                        Name
                                                                                                                                                                                                         • Yes
                   Number                 Street                                                    Number    Street


                                                                                                   CityState ZIP Code


      ...... , . . . cJI,'. ............. ,,.............,....... .    State   ...ZIP Code.



                                 Identify Property You Hold or Control for Someone Else

 23. ~yo  · hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
     or old in trust for someone.
        No
      0        Yes. Fill in the details.
                                                                                                   Where is the property?                                  Describe the property                     Value



                   Owner's Name

                                                                                                  Number     Street
                   Number                 Street



                                                                                                  City                           State     ZIP Code
                   City                                                State     ZIP Code


                                 Give Details About Environmental Information

 For the purpose of Part.10, the following definitions apply:
 m Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
   hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
   including statutes or regulations controlling the cleanup of these substances, wastes, or material.
 IS   Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
      utilize it or used to own, operate, or utilize it, including disposal sites.
 IS   Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
      substance, hazardous-material, pollutant, contaminant, or similar term.

 Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

 24. Ha~ny governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

      ii' No
      0        Yes. Fill in the details.
                                                                                                   Governmental unit                           Environmental law, if you know it                    Date of notice



                Name of site                                                                      Governmental unit


                Number                   Street                                                   Number     Street


                                                                                                  City                  Slate   ZIP Code



                City                                                  Slate    ZIP Code



Official Form 107                                                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                               page 10
                         Case 20-20178                     Doc 1                Filed 01/08/20 Entered 01/08/20 12:22:07                                                                    Desc Volp
                                                                                        Page 53 of 54
         .,
     Debtor 1                                                                                                                                           Case number (if known),_ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                          First Name      Middle Name               Last Name




      25. Hav!) you notified any governmental unit of any release of hazardous material?

          rd     No
          0     Yes. Fill in the details.
                                                                           Governmental unit                                                        Environmental law, if you know it                    Date of notice
,r

                  Name of site                                            Governmental unit


                  Number         Street                                   Number                 Street



                                                                          City                                           State    ZIP Code


                  City                         State      ZIP Code
                     l



      26. H_ayi you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

          ~No
          0     Yes. Fill in the details.
                                                                                                                                                                                                          Status of the
                                                                                Court or agency                                                          Nature of the case
                                                                                                                                                                                                          case

                 Case title_ _ _ _ _ _ _ _ _ _ _ __
                                                                                Court Name
                                                                                                                                                                                                          •-    Pending

                                                                                                                                                                                                          •     On appeal

                                                                            Number                     Street
                                                                                                                                                                                                          •     Concluded


                 Case number                                                    City                                             State   ZIP Code



                            Give Details About Your Business or Connections to Any Business
      27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
                 0       A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
                 D       A member of a limited liability company (LLC) or limited liability partnership (LLP)
                 D       A partner in a partnership
                 D       An officer, director, or managing executive of a corporation
                ,JZl An owner of at least 5% of the voting or equity securities of a corporation
          f3 No. None of the above applies. Go to Part 1z.
          0     Yes. Check all that apply above and fill in the details below for each business.
                                                                                Describe the nature of the business                                                     Employer Identification number
                                                                                                                                                                        Do not include Social Security number or ITIN.
                  Business Name

                                                                                                                                                                        EIN:
                  Number         Street
                                                                                Name of accountant or bookkeeper                                                        Dates business existed


                                                                                                                                                                        From               To
                                             ,,, State,,,,,, ZIP Code,
                                                                                Describe the nature of the business                                                     Employer Identification number
                                                                                                                                                                        Do not include Social Security number or ITIN.
                  Business Name



                  Number         Street
                                                                                       ,,,,,,,   ___   ,,,,,,,,,_,,_,,   ______________                                 EIN:

                                                                            Name of accountant or bookkeeper                                                            Dates business existed


                                                                                                                                                                                           To _ __
                  City


     Official Form 107                                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                              page 11
                         Case 20-20178                    Doc 1         Filed 01/08/20 Entered 01/08/20 12:22:07                                 Desc Volp
                                                                                Page 54 of 54


     Debtor 1                                                                                                    Case number (if known)_ _ _ _ _ _ _ _ _ _ _ _ _ __
                                           Middle Name




                                                                                                                             Employer Identification number
                                                                        Describe the nature of the business
                                                                                                                             Do not include Social Security number or ITIN.
                       Business Name
                                                                                                                             EIN: _ _ _ _ _ _ _ _ _
                                                                    i
                       Number    Street
                                                                    '----------------------'
                                                                        Name of accountant or bookkeeper                     Dates business existed
,,
'
                                                                                                                             From               To
                       City                      Stale   ZIP Code




         28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
             imyfu1tions, creditors, or other parties.

              r:6 No
              D       Yes. Fill in the details below.

                                                                        Date issued




                       Name                                             MM/DD/YYYY



                       Number    Street




                       City                      Slate   ZIP Code




     •   :.i-,1 •-.   i,..=. Sign Below


                 I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the
                 answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud


                                §§;::341, "'')Jtl"·
                 in connection with a bankruptcy c,:ican result in fines up to $250,000, or imprisonment for up to 20 years, or both.
                 18 u.s.c.



                 x httlt11.._/ I- iv-A                                                x ------------------
                       Sign_atu re of Debtor 1           f(/                             Signature of Debtor 2


                       Date   /)/-IJf- 2Q W                                              Date _ _ _ _ __

                 Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

                 rs/No                                                                        ·
                 D      Yes


                Di~ou pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
                 i:l No
                 D     Yes, Name of person_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _. Attach the Bankruptcy Petition Preparers Notice,
                                                                                           Declaration, and Signature (Official Form 119).




     Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 12
